 
 
 
 
 
 
 
 
 



SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
Dated as of June 8, 2004

 
 
 
By and Between
 
 
 
 
PARK PLACE HOTEL COMPANY LLC,
a Delaware limited liability company
 
"SELLER"
 
 
 
And
 
 
 
MAGUIRE PROPERTIES, L.P.
a Maryland limited partnership"
 
"PURCHASER"
 
 
 
 

   

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
I.
SALE AND PURCHASE; PROPERTY
1
 
 
 
II.
CONSIDERATION
2
 
 
 
 
2.1   Purchase Price
2
 
2.2   Escrow
2
 
2.3   Deposit
2
 
 
 
III.
SURVEY
4
 
 
 
IV.
TITLE
4
 
 
 
 
4.1   Title Report
4
 
4.2   Title Objection
5
 
4.3   Title Insurance
7
 
 
 
V.
INSPECTION
7
 
 
 
 
5.1   Inspection Period
7
 
5.2   Document Review
8
 
5.3   Inspection Obligations
10
 
5.4   Right of Termination Relating to Inspection
11
 
5.5   Property Conveyed "As Is"
11
 
5.6   Investigative Studies
12
 
 
 
VI.
CONTRACTS; LEASES; ASSIGNMENTS OF DEVELOPMENT AGREEMENT, CCRs AND ARSDO
13
 
 
 
 
6.1   Assignment of Contracts
13
 
6.2   Assignment of Rights Under REA
13
 
6.3   Assignment of Development Agreement, CCRs and ARSDO
14

 

  i  

--------------------------------------------------------------------------------

 




VII.
REPRESENTATIONS AND WARRANTIES; WAIVERS AND LIMITATIONS OF LIABILITY
14
 
 
 
 
7.1   Seller's Representations
14
 
7.2   Purchaser's Representations
17
 
7.3   Accuracy of Representations
17
 
7.4   Survival of Right of Action
18
 
7.5   Purchaser's Waivers and Releases
18
 
 
 
VIII.
CLOSING
23
 
 
 
 
8.1   Closing Date
20
 
8.2   Seller's Closing Obligations
20
 
8.3   Purchaser's Closing Obligations
22
 
8.4   Purchaser's Closing Conditions
22
 
8.5   Seller's Closing Conditions
24
 
8.6   Closing Actions by Escrow Agent
25
.
8.7   Closing Statement
26
 
8.8   Transfer Taxes
26
 
8.9   Closing Costs
26
 
8.10   Prorated Items
27
 
8.11   Brokers
28
 
 
 
IX.
REMEDIES; CONSEQUENCES OF TERMINATION
28
 
 
 
 
9.1   Seller's Remedies
28
 
9.2   Purchaser's Remedies
29
 
9.3   Consequences of Termination
29
 
9.4   Disposition of Initial Payment and Deposit
29
 
9.5   Attorneys' Fees and Legal Expenses
31
 
 
 
X.
MAINTENANCE; REPAIR; RISK OF LOSS
31
 
 
 
 
10.1   Maintenance; Repair
31
 
10.2   Risk of Loss
32
 
 
 
XI.
CONDEMNATION
33
 
 
 
XII.
MISCELLANEOUS
33
 
 
 
 
12.1   Notice
33
 
12.2   Time of the Essence
34

 

  ii  

--------------------------------------------------------------------------------



 





  12.3    Place of Performance  34  
12.4   Jurisdiction and Venue

34

 
12.5   Section Headings
35
 
12.6   Number
35
 
12.7   Merger
35
 
12.8   Periods; Business Days
35
 
12.9   No Recordation
35
 
12.10   Multiple Counterparts
35
 
12.11   Severability
35
 
12.12   Assignment
35
 
12.13   Entire Agreement
36
 
12.14   Exculpation of Members, Officers and Directors
36
 
12.15   Construction
36
 
12.16   Post-Closing Audit
36
     

GENERAL PARTNER'S CONSENT AND ACKNOWLEDGMENT
39
 
 
FACILITY PARCEL OWNER'S CONSENT AND ACKNOWLEDGMENT
40
   

EXHIBIT A
Legal Description
41
 
 
 
EXHIBIT B
List of Service, Supply and Maintenance Contracts Which Relate to the Property
42
 
 
 
EXHIBIT C
Form of Surveyor's Certificate
42
 
 
 
EXHIBIT D
List of Items To Be Delivered To Purchaser Following Execution Of The Agreement
45
 
 
 
EXHIBIT E
Grant Deed
46
 
 
 
EXHIBIT F
Assignment of Contracts
51
 
 
 
EXHIBIT G
Certificate Regarding Foreign Investment In Real Property Tax Act
56
 
 
 
EXHIBIT H
Bill of Sale
60
 
 
 
EXHIBIT I
Partial Cancellation of Restrictions
63
 
 
 
EXHIBIT J
Assignment of CCRs
69
 
 
 
EXHIBIT K
Assignment of ARSDO
75


  iii  

--------------------------------------------------------------------------------

 






SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this "Agreement") is dated as
of June 8, 2004 (the "Effective Date"), by and between PARK PLACE HOTEL COMPANY
LLC, a Delaware limited liability company ("Seller"), and MAGUIRE PROPERTIES,
L.P., a Maryland limited partnership ("Purchaser").


RECITALS:


Seller desires to sell and Purchaser desires to purchase the property described
in Article 1 below on the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual agreements contained below and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:


I. SALE AND PURCHASE; PROPERTY


Seller agrees to sell and convey unto Purchaser, and Purchaser agrees to
purchase and accept from Seller, for the price and subject to the terms,
covenants, conditions and provisions set forth below, the following:


(a)    All of that certain land in the City of Irvine, Orange County,
California, which is described in Exhibit A attached hereto and made a part
hereof (the "Land");


(b)    All right, title and interest of Seller in and to all structures,
improvements and fixtures, if any, located on the Land (collectively, the
"Improvements") (the Land and the Improvements are sometimes referred to in this
Agreement collectively as the "Real Property.");


(c)    All right, title and interest of Seller in and to any land lying in the
bed of any street, road or access way, opened or proposed, in front of, at a
side of or adjoining the Land to the centerline thereof (the "Property Rights");


(d)    All right, title and interest of Seller, reversionary or otherwise, in
and to all easements, covenants and other rights in or upon the Land and all
other rights and appurtenances belonging or in any way pertaining thereto, if
any (the "Appurtenances");


(e)    Seller's interest in all assignable service, supply and maintenance
contracts which relate solely to the Real Property, and which have not been
terminated by Seller prior to the Closing Date (a list of all service, supply
and maintenance contracts which relate to the Real Property are identified on
Exhibit B attached hereto and made a part hereof);





    1  

--------------------------------------------------------------------------------

 

 



    (f)   All right, title and interest of Seller in and to all assignable
intangible property, if any, now or on the Closing Date relating to the
ownership or operation of the Real Property, including, without limitation,
licenses, entitlements, permits, guaranties, warranties and trade names, but in
each case without warranty (the "Intangible Property"); and


    (g)   Seller's right, title and interest under (i) a Construction, Operation
and Reciprocal Easement Agreement (the "REA") dated as of July 26, 1985, by and
between Crow Winthrop Operating Partnership, a Maryland general partnership, and
Crow Winthrop Development Limited Partnership, a Maryland limited partnership,
recorded in the Official Records of Orange County, California recorded on July
30, 1985 as Instrument No. 85-279768, and relating to the Land and certain other
real property, insofar but only insofar as such interest and rights affect and
are appurtenant to the Land, (ii) the Development Agreement, (iii) the CCRs
(defined below in Section 4.2(a)(iv)), and (iv) the ARSDO (defined below in
Section 4.2(a)(v)).


The items described in (a) through (g) of this Article I are referred to in this
Agreement collectively as the "Property."


II. CONSIDERATION


    2.1   Purchase Price. The purchase price to be paid by Purchaser to Seller
for the sale and conveyance of the Property shall be Fifteen Million Dollars
($15,000,000) (the "Purchase Price"). The Purchase Price shall be payable to
Seller on or before 12:00 noon (Irvine, California time) on the day that the
closing of the transaction contemplated hereby occurs (the "Closing") by Federal
Reserve wire transfer of immediately available funds to an account or accounts
which shall be designated by Seller to the Escrow Agent (as defined in Section
2.2) on or before the Closing Date (as defined in Section 8.1), plus or minus
prorations and adjustments as provided below.


    2.2   Escrow. The transaction contemplated by this Agreement shall be
effected through an escrow (the "Escrow") with Chicago Title Company, Margie
Wheeler, Escrow Manager and Certified Senior Escrow Officer, 16969 Von Karman,
Irvine, California 92606 (the "Escrow Agent") to be opened no later than 12:00
noon (Irvine, California time) on the first (1st) business day after the
Effective Date. This Agreement shall constitute the "Escrow Instructions" for
such transaction.


    2.3   Deposit.


    (a)   No later than 12:00 noon (Irvine, California time) on the first (1st)
business day after the Effective Date (the "Escrow Deposit Date"), Purchaser
shall deposit with Escrow the sum of Three Hundred Fifty Thousand Dollars
($350,000), of which Seventy Thousand Dollars ($70,000) shall be referred to in
this Agreement as the "First Initial Payment".
 

    2  

--------------------------------------------------------------------------------

 

 
No later than 5:00 p.m. (Irvine, California time) on the Escrow Deposit Date,
Seller shall deliver to Purchaser (i) all Phase I environmental reports, if any,
in the possession of Seller, and (ii) a list of all contracts affecting the
Property which contracts are not terminable on thirty (30)-days' notice without
breach, if any (the "Initial Documents"). If Purchaser does not terminate this
Agreement on or before the second (2nd) business day after the Escrow Deposit
Date (the "Initial Inspection Termination Date") by delivering a written notice
of termination to Seller and the Escrow Agent on or before 5:00 p.m. (Irvine,
California time) on the Initial Inspection Termination Date, the First Initial
Payment shall become unconditionally payable to Seller at 5:01 p.m. (Irvine,
California time), on the Initial Inspection Termination Date, in consideration
for Seller's execution of this Agreement and the granting to Purchaser of the
first fifteen (15) days of the Inspection Period (as defined in Section 5.1),
and within one (1) business day thereafter, the Escrow Agent shall pay the
amount of the First Initial Payment to Seller, and no portion of the First
Initial Payment shall be refundable to Purchaser under any circumstances other
than as expressly provided for in Section 9.4(b). The remaining deposit in the
amount of Two Hundred Eighty Thousand Dollars ($280,000) shall be referred to in
this Agreement as the "Second Initial Payment". (The First Initial Payment and
the Second Initial Payment made by Purchaser pursuant to this Section 2.3(a) are
collectively referred to as the "Initial Payment"). If Purchaser does not
terminate this Agreement on or before the fifteenth (15th) day following the
Effective Date (the "Escrow Continuation Date") by delivering a written notice
of termination to Seller and the Escrow Agent on or before 5:00 p.m. (Irvine,
California time) on the Escrow Continuation Date, the Second Initial Payment
shall become unconditionally payable to Seller at 5:01 p.m. (Irvine, California
time), on the Escrow Continuation Date, in consideration for Seller's execution
of this Agreement and the granting to Purchaser of the second fifteen (15) days
of the Inspection Period, and within one (1) business day thereafter, the Escrow
Agent shall pay the amount of the Second Initial Payment to Seller, and no
portion of the Second Initial Payment shall be refundable to Purchaser under any
circumstances other than as expressly provided for in Section 9.4(b). If
Purchaser terminates this Escrow on or before the Escrow Continuation Date, as
provided in this Section 2.3(a), then the provisions of Section 9.4(a) shall
apply. On or before 5:00 p.m. (Irvine, California time) on the Escrow
Continuation Date, Purchaser shall deposit with Escrow the sum of Three Hundred
Fifty Thousand Dollars ($350,000) (together with all interest accrued thereon in
Escrow, the "Deposit"). If Purchaser does not terminate this Agreement on or
before the Risk Date (as defined in Section 5.1) by delivering a written notice
of termination to Seller and the Escrow Agent on or before 5:00 p.m. (Irvine,
California time) on the Risk Date, the Deposit shall become unconditionally
payable to Seller at 5:01 p.m. (Irvine, California time), on the Risk Date, and
within one (1) business day thereafter, the Escrow Agent shall pay the amount of
the Deposit to Seller. If Purchaser does not deliver a written notice of
termination of this Agreement to Seller and the Escrow Agent on or before 5:00
p.m. (Irvine, California time) on the Risk Date, Purchaser shall be entitled to
a return of the Deposit only in the relevant circumstances specified in Section
9.4(b). The Deposit shall be paid to and retained by Seller pursuant





    3  

--------------------------------------------------------------------------------

 

 



to this Section 2.3(a) in consideration for Seller providing to Purchaser the
right to elect to purchase the Real Property pursuant to the terms of this
Agreement, and no portion of the Deposit shall be refundable to Purchaser except
in the relevant circumstances expressly provided for in Sections 9.4(a) or
9.4(b). Any interest earned on the Deposit and the Initial Payment while held by
Seller shall be for the benefit of Seller and under no circumstances shall be
payable to, or for the benefit of, Purchaser.


(b)   The Escrow Agent shall deposit the Initial Payment and the Deposit into an
interest-bearing money market account maintained at a federally insured bank
located in Orange County, California, satisfactory to Seller and Purchaser. Such
account shall have no penalty for early withdrawal, and Purchaser accepts all
risks with regard to the account, specifically including the risk of closure of
such bank by state or federal regulators, and all losses occasioned thereby. If
the transaction contemplated by this Agreement is consummated in accordance with
the terms and provisions hereof, the Initial Payment and the Deposit shall be
credited against the Purchase Price at the Closing and, if not previously
released by Escrow, paid to Seller in accordance with the terms of this
Agreement. If the transaction contemplated by this Agreement is not so
consummated, the Initial Payment and the Deposit shall be delivered by the
Escrow Agent as provided in Section 9.4. All interest which constitutes a
portion of the Initial Payment or the Deposit while held by Escrow shall be
reported to the Internal Revenue Service as income of the party receiving such
interest under this Agreement. Each party shall promptly execute all forms
reasonably requested by the Escrow Agent, including, without limitation, Form
W-9 and any necessary investment direction letters.


III. SURVEY


Seller shall deliver to Purchaser on or before three (3) business days after the
Escrow Deposit Date (and in determining such three (3)-day period, the Escrow
Deposit Date shall not be counted) a copy of the most recent survey of the Real
Property dated   (the "Survey"), certified to Purchaser and the Escrow Agent in
accordance with the form of certification attached hereto as Exhibit E and made
a part hereof, qualifying as an ALTA certified completion survey acceptable to
the Title Company (defined below).


IV. TITLE


4.1   Title Report. On or before three (3) business days after the Escrow
Deposit Date (and in determining such three (3)-day period, the Escrow Deposit
Date shall not be counted), Seller shall deliver to Purchaser a copy of a
preliminary title report (the "Title Report") dated April 22, 2004, issued by
Chicago Title Insurance Company (the "Title Company"), and relating to the Real
Property, and a copy of the instruments listed in the Title Report as exceptions
to the title of the Real Property (the "Underlying Documents").





    4  

--------------------------------------------------------------------------------

 

 



4.2   Title Objection.


(a)   As used in this Agreement, the term "Title Objection Period" shall mean a
period commencing on the Effective Date and ending at 5:00 p.m. (Irvine,
California time) on the date that is ten (10) calendar days after the Effective
Date (and in determining such ten (10)-day period, the Effective Date shall not
be counted). Purchaser may object to any matter shown on the Survey or any of
the exceptions listed in the Title Report by delivery of a written notice
("Purchaser's Title Notice") to Seller prior to the expiration of the Title
Objection Period; provided, however, Purchaser may not object to the following:
 
                (i)    the REA, which Purchaser shall be deemed to have
approved;
 
                (ii)    the Development Agreement (defined below in Section
7.2(b)), which Purchaser shall be deemed to have approved;
 
                (iii)    the Declaration of Covenants, Conditions and
Restriction, Option to Purchase and Right of First Refusal (the "CCRs") dated as
of November 25, 2002, by and between the Seller and certain other owners at Park
Place on the one hand and Irvine Residential Highrise LLC, a Delaware limited
liability company on the other hand, and recorded November 27, 2002 in the
Official Records, County of Orange, as Instrument No. 2002001079917, which
Purchaser shall be deemed to have approved;
 
                (iv)    the Agreement Regarding Satisfaction of Development
Obligations (the "ARSDO") dated as of November 25, 2002, by and between the
Seller and certain other owners at Park Place on the one hand and Irvine
Residential Highrise LLC, a Delaware limited liability company on the other
hand, and recorded November 27, 2002 in the Official Records, County of Orange,
as Instrument No. 2002001079916, which Purchaser shall be deemed to have
approved; or
 
                (v)    the lien for general and special taxes and assessments,
and a lien for supplemental taxes, if any, assessed pursuant to Chapter 3.5,
commencing with Section 75, of the California Revenue and Taxation Code, which
are not yet delinquent, which Purchaser shall be deemed to have approved.


Purchaser's Title Notice shall specify the matters shown on the Survey or the
exceptions listed in the Title Report to which Purchaser objects (such matters
and exceptions being herein referred to as "Purchaser's Title Objections"). If
Purchaser fails to deliver Purchaser's Title Notice to Seller prior to the
expiration of the Title Objection Period, all of the matters shown on the Survey
and all of the exceptions listed in the Title Report shall be conclusively
deemed to be acceptable to Purchaser. If Purchaser delivers Purchaser's Title
Notice to Seller prior to the expiration of the Title Objection Period, all





    5  

--------------------------------------------------------------------------------

 

 



of the matters shown on the Survey and all of the exceptions listed in the Title
Report other than Purchaser's Title Objections shall be conclusively deemed to
be acceptable to Purchaser. All of the matters shown on the Survey and all of
the exceptions listed in the Title Report which are deemed to be acceptable to
Purchaser under this Section 4.2(a) are referred to collectively as the
"Approved Title Exceptions."
 
            (b)    If Purchaser delivers Purchaser's Title Notice to Seller
prior to the expiration of the Title Objection Period, Seller shall have the
right, but not the obligation, to remove or otherwise satisfy any of Purchaser's
Title Objections. Notwithstanding what is stated in the preceding sentence and
regardless of whether Purchaser delivers a Purchaser's Title Notice, Seller
shall remove or otherwise satisfy prior to the Closing Date all of exceptions
listed in the Title Report which (i) are monetary liens created by Seller, (ii)
are real estate tax liens for the property tax year which commenced on July 1,
2003 and ended on June 30, 2004 and prior property tax years, or (iii) are
mechanic's liens (items (i) through (iii) being collectively referred to as
"Seller's Mandatory Cure Obligations"). Within four (4) calendar days after
delivery of Purchaser's Title Notice, Seller shall deliver to Purchaser a
written notice ("Seller's Title Notice") indicating (i) all of Purchaser's Title
Objections which are not Seller's Mandatory Cure Obligations and which Seller
shall attempt to cure prior to the Risk Date ("Seller's Optional Cure Title
Objections"), and (ii) all of Purchaser's Title Objections which are not
Seller's Mandatory Cure Obligations and which Seller is unable or unwilling to
cure prior to the Risk Date ("Seller's Uncured Title Objections"). If Seller
fails to timely deliver Seller's Title Notice to Purchaser, all of Purchaser's
Title Objections which are not Seller's Mandatory Cure Obligations shall be
deemed to be Seller's Uncured Title Objections.
 
            (c)    If Seller's Title Notice shall specify, or if pursuant to
Section 4.2(b) above there are deemed to be, any Seller's Uncured Title
Objections, then Purchaser may, on or before the Escrow Continuation Date (i)
accept title to the Property subject to Seller's Uncured Title Objections
without any reduction in the Purchase Price and without any other liability on
the part of Seller, or (ii) terminate this Agreement by delivering a written
notice of termination to Seller on or before the Escrow Continuation Date. Upon
such termination, the provisions of Sections 9.4(a) and 9.3 shall be applicable.
If Purchaser shall fail to timely deliver a notice to Seller on or before the
Escrow Continuation Date objecting to one or more of Seller's Uncured Title
Objections and terminating this Agreement as permitted by this Section 4.2(c),
Purchaser shall be conclusively deemed to have approved all of Seller's Uncured
Title Objections at 5:01 p.m. (Irvine, California time) on the Escrow
Continuation Date.
 
            (d)    If any of Seller's Optional Cure Title Objections remain
uncured on the date which is two (2) business days prior to the Risk Date, then
Purchaser may (i) accept title to the Property subject to Seller's Optional Cure
Title Objections without any reduction in the Purchase Price and without any
other liability on the part of Seller, or (ii) terminate this Agreement by
delivering a written notice of termination to Seller on or before the Risk Date.





    6  

--------------------------------------------------------------------------------

 

 



Upon such termination, the provisions of Sections 9.4(b) and 9.3 shall be
applicable. If Purchaser shall fail to timely deliver a notice to Seller on or
before the Risk Date objecting to any of Seller's Optional Cure Title Objections
which remain uncured on the Risk Date and terminating this Agreement as
permitted by this Section 4.2(d), Purchaser shall be conclusively deemed to have
approved all of Seller's Optional Cure Title Objections at 5:01 p.m. (Irvine,
California time) on the Risk Date.


(e)   As used in this Agreement, the term "Permitted Exceptions" shall mean (i)
all of the Approved Title Exceptions, (ii) any Purchaser's Title Objection which
is included in Seller's Uncured Title Objections and which Purchaser has
approved in writing or is deemed to have approved as provided in Section 4.2(c),
and (iii) any Purchaser's Title Objection which is included in Seller's Optional
Cure Title Objections and which Purchaser has approved in writing or is deemed
to have approved as provided in Section 4.2(d).


4.3   Title Insurance. At the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser, a CLTA Standard Form Owner Policy of Title Insurance
with such endorsements as Purchaser may request (collectively referred to as the
"Endorsements") (such title policy and the Endorsements being referred to
collectively as the "Title Policy"), issued by the Title Company, in the amount
of the Purchase Price, and insuring that good and marketable of record title to
the Land and the Improvements are vested in Purchaser subject to no exceptions
other than (a) the Permitted Exceptions; (b) liens placed on the Land and the
Improvements in connection with Purchaser's financing of its purchase of the
Property; and (c) standard printed exceptions and other common exceptions
generally included in a CLTA Form Standard Coverage Owner Policy of Title
Insurance. The base premium for the Title Policy shall be paid by Seller. The
cost of including the Endorsements in the Title Policy shall be paid by
Purchaser. Purchaser may elect, at its sole cost, to obtain an ALTA Policy of
Title Insurance (the "ALTA Policy"); provided, however, that it shall not be a
condition of Closing that Purchaser is able to obtain the ALTA Policy, nor shall
the Closing be delayed or extended for the purpose of Purchaser obtaining the
ALTA Policy.


V. INSPECTION


5.1   Inspection Period. Subject to the provisions of this Article V (including,
but not limited to, Section 5.3) and provided that this Agreement has not been
terminated in accordance with the provisions of this Agreement, Seller shall
permit Purchaser and its authorized agents and representatives the right to
enter upon the Real Property during the hours of 9:00 a.m. and 4:00 p.m., Monday
through Friday to inspect the Property and conduct such tests as Purchaser deems
necessary. Such entry and inspections may be conducted during a period
commencing on the Effective Date and ending at 5:00 p.m. (Irvine, California
time) on the date that is thirty (30) calendar days after the Effective Date
(and in determining such thirty (30)-day period, the Effective Date shall not be
counted) (such period is referred to as the "Inspection Period," and the
expiration date for the Inspection Period is referred to as the "Risk Date").





    7  

--------------------------------------------------------------------------------

 

 



Purchaser shall coordinate in a reasonable manner with Seller concerning any
such inspections and tests; and Purchaser shall have access to, and be entitled
to enter upon, the Real Property, only after having given one (1) business day's
prior notice of any such entry to Seller. Purchaser shall bear the cost of all
inspections and tests. At Seller's option, one or more representatives of Seller
may be present for any inspection or test.


5.2   Document Review.


(a)   Seller shall deliver to Purchaser on or before three (3) business days
after the Escrow Deposit Date (and in determining such three (3)-day period, the
Escrow Deposit Date shall not be counted) the following documents:
 
                (i)    The Survey, the Title Report and the Underlying
Documents; and
 
                (ii)    The items listed in Exhibit D attached hereto and made a
part hereof (the documents referred to in this Section 5.2(a)(ii) are referred
to collectively as the "Preliminary Inspection Documents").


During the Inspection Period, Seller shall also make available such other
documents relating to the Property as Purchaser may reasonably request in
writing to the extent the same are in Seller's possession or control (the
"Supplemental Inspection Documents") (the Preliminary Inspection Documents and
the Supplemental Inspection Documents being referred to collectively as the "Due
Diligence Documents"). However, in no event shall Purchaser have the right to
inspect or make copies of any appraisals of the Property, any documents in
Seller's possession involving either Seller's acquisition of the Property, any
internal budgets or projections with respect to the Property, any offers from
prospective purchasers of the Property, or any other documents or other
materials which Seller determines to be proprietary or confidential to Seller.


(b)   Purchaser acknowledges that all of the non-public Due Diligence Documents
are proprietary or confidential in nature, and all of the Due Diligence
Documents shall be delivered by Seller to Purchaser solely to assist Purchaser
in determining the feasibility of purchasing the Property. Purchaser agrees not
to disclose the contents of the Due Diligence Documents, or any of the
provisions or terms thereof or conditions thereto, to any party outside of
Purchaser's organization other than its attorneys, accountants, lenders,
investors, advisors, consultants, contractors or agents (collectively, the
"Permitted Outside Parties" and individually a "Permitted Outside Party"), or as
otherwise required by law; provided, however, such prohibition shall not apply
to the contents of Due Diligence Documents which become available to the public
other than as a result of a disclosure by or through Purchaser or any Permitted
Outside Party. Purchaser further agrees that within its organization, or as to
the Permitted Outside Parties, the Due Diligence Documents shall be disclosed
and exhibited only to those persons within Purchaser's organization or to those
Permitted Outside Parties who are





    8  

--------------------------------------------------------------------------------

 

 



responsible for, or who are assisting in, the determination of the feasibility
of Purchaser's acquisition of the Property and who have agreed in writing to
preserve the confidentiality of such information as required herein. Purchaser
further acknowledges that the Due Diligence Documents and other information
relating to the leasing arrangements between Seller and the Tenants or
prospective tenants are proprietary or confidential in nature. Purchaser agrees
not to divulge the contents of the Due Diligence Documents and other information
except in strict accordance with the confidentiality standards set forth in this
Section 5.2(b). Purchaser shall indemnify and hold harmless Seller from and
against any liability Seller may suffer or incur as a result of the disclosure
by persons within Purchaser's organization or the Permitted Outside Parties of
the contents of the Due Diligence Documents or of the results of any inspections
conducted by Purchaser, any persons within Purchaser's organization or any of
the Permitted Outside Parties in accordance with this Article V, to the extent
that such disclosure, if made by Purchaser rather than such persons within
Purchaser's organization or any Permitted Outside Parties, would constitute a
breach of or default under this Article V. In permitting the Permitted Outside
Parties to review the Due Diligence Documents or information to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. This Section 5.2(b)
shall terminate upon the consummation of the transaction contemplated by this
Agreement.
 
            (c)    Purchaser shall return all copies of the Due Diligence
Documents that Purchaser has received from Seller, and shall destroy (and, if
requested by Seller, such destruction shall be certified to in writing by
Purchaser to Seller) all documents, memoranda, notes and other writings
(including computer disks) prepared by Purchaser or any of the representatives
or agents of Purchaser as a result of the review of, or based upon, the Due
Diligence Documents, on the first to occur of (i) such time as Purchaser
determines that it shall not acquire the Property, or (ii) such time as this
Agreement is terminated for any reason. This Section 5.2(c) shall terminate upon
the consummation of the transaction contemplated by this Agreement.
 
            (d)    Purchaser acknowledges that some of the Initial Documents
and/or the Due Diligence Documents may have been prepared by third parties and
may have been prepared prior to Seller's ownership of the Property. Purchaser
hereby acknowledges that Seller has not made and does not make any
representation or warranty regarding the truth, accuracy or completeness of any
of the Initial Documents and/or the Due Diligence Documents or the sources
thereof, whether prepared by Seller or third parties. Seller has not undertaken
any independent investigation as to the truth, accuracy or completeness of the
Initial Documents and/or the Due Diligence Documents and is providing the
Initial Documents and/or the Due Diligence Documents solely as an accommodation
to Purchaser.
 

    9  

--------------------------------------------------------------------------------

 

 
(e)   Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement shall terminate the obligations of Purchaser
pursuant to this Section 5.2. Except as expressly provided in Sections 5.2(b)
and 5.2(c), the provisions of this Section 5.2 shall survive the Closing and the
delivery of the Deed (as defined in Section 8.2(b)(i)).


5.3   Inspection Obligations.


(a)   In conducting any inspections, investigations or tests of the Property or
the Due Diligence Documents, Purchaser and its agents and representatives shall
fulfill the following obligations: (i) describe in a written notice to Seller
any physical testing or sampling of the Property that Purchaser intends to do
and obtain Seller's written consent prior to conducting any such physical
testing or sampling; (ii) not disturb the Tenants or interfere with their use of
the Property pursuant to their respective Leases; (iii) not interfere with the
operation and maintenance of the Real Property; (iv) not communicate or meet
with any (x) Tenants, (y) contractors working on the Property, or (z) except as
provided in this Section 5.3(a), governmental officials regarding the
entitlements, tax assessment or any other matter relating to the Property,
without, in each case, obtaining the prior written consent of Seller, which
consent shall not be unreasonably withheld if Purchaser provides Seller with at
least twenty-four (24) hours' notice of intent to communicate, which notice
shall contain the following information (i) the name and position of the person
to be contacted by Purchaser, (ii) the name of the Purchaser's representative
who will be making the contact, (iii) when the contact will be attempted, and
(iv) the location where the contact will take place. Seller reserves the right
in each instance to have a representative present during any such
communications. Purchaser or a representative of Purchaser may contact
governmental entities regarding the Property during and after the Inspection
Period without obtaining the prior written consent of Seller; provided, however,
Purchaser or any representative of Purchaser may not under any circumstances
take any action to alter, affect, amend or in any way modify the existing
development approval rights at the Property or at Park Place, including without
limitation, the CUP (defined below in Section 7.2(b)), vesting tentative tract
maps and the Development Agreement (defined below in Section 7.2(b)) for the
Property; (v) not damage any part of the Property or any personal property owned
or held by any Tenant or any other person or entity; (vi) not injure or
otherwise cause bodily harm to Seller's agents, guests, invitees, contractors or
employees or any Tenant or any other person or entity; (vii) maintain commercial
general liability insurance issued by insurers of recognized responsibility
authorized to do business in the State of California and having a Best's rating
of A-VII or better, and naming Seller as an additional insured, providing
protection in limits of not less than Five Million Dollars ($5,000,000) for
bodily injury or death in any one occurrence, and not less than Five Million
Dollars ($5,000,000) for



    10  

--------------------------------------------------------------------------------

 

 



property damage where said injury, death or damage arises in connection with the
presence of Purchaser, its agents, consultants and representatives on the Real
Property (the "Requisite Insurance Coverage"); (viii) deliver to Seller before
entry upon the Real Property a certificate of insurance verifying that Purchaser
has obtained the Requisite Insurance Coverage; (ix) promptly pay when due the
costs of all tests, investigations and examinations performed by or on behalf of
Purchaser with regard to the Property; (x) not permit any liens to attach to the
Real Property by reason of the exercise of its rights hereunder; (xi) fully
restore the Real Property to substantially the condition in which the same was
found before any such inspection or tests were undertaken; and (xii) not reveal
or disclose any information obtained during the Inspection Period concerning the
Property and the Due Diligence Documents to anyone outside Purchaser's
organization other than the Permitted Outside Parties except in accordance with
the confidentiality standards set forth in Section 5.2(b).
 
            (b)    Purchaser agrees to indemnify, defend and hold Seller and its
respective members, partners, agents, employees, successors and assigns and each
of their respective affiliates harmless from and against any and all liens,
claims, causes of action, damages, liabilities, demands, suits, obligations,
losses, penalties, costs and expenses (including reasonable attorneys' fees)
arising out of (i) Purchaser's inspections or tests permitted under this Article
V, or (ii) Purchaser's violation of any of the obligations set forth in Section
5.3(a).
 
            (c)    Notwithstanding any provision of this Agreement to the
contrary, no termination of this Agreement shall terminate the obligations of
Purchaser pursuant to this Section 5.3. The provisions of this Section 5.3 shall
survive the Closing and the delivery of the Deed (as defined in Section
8.2(b)(i)).


5.4   Right of Termination Relating to Inspection. If, during the Inspection
Period, Purchaser shall, in Purchaser's sole discretion, conclude that it does
not want to proceed with the purchase of the Property in accordance with this
Agreement for any reason or for no reason, then Purchaser shall be entitled, as
its sole and exclusive remedy, to terminate this Agreement by delivering a
written notice of termination to Seller and the Escrow Agent on or before 5:00
p.m. (Irvine, California time) on or before the Risk Date. Upon such
termination, the provisions of Sections 9.4(a) and 9.3 shall be applicable. If
Purchaser does not deliver a written notice of termination of this Agreement to
Seller and the Escrow Agent at or before 5:00 p.m. (Irvine, California time) on
the Risk Date, (a) the termination right described in this Section 5.4 shall
automatically expire at 5:01 p.m. (Irvine, California time) on the Risk Date,
and (b) thereafter, Purchaser shall be entitled to a return of the Deposit only
in the relevant circumstances specified in Section 9.4(b).


5.5 Property Conveyed "As Is." PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT IT IS RELYING
SOLELY ON ITS OWN EXPERTISE AND



    11  

--------------------------------------------------------------------------------

 

 
THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER MAY
CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS
NECESSARY OR APPROPRIATE, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AND PURCHASER SHALL RELY UPON SAME. UPON THE
CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT
NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER'S INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES
AND AGREES THAT UPON THE CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND
PURCHASER SHALL ACCEPT THE PROPERTY "AS IS, WHERE IS," WITH ALL FAULTS, AND
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 7.1(c),
SELLER DOES NOT MAKE, AND SHALL NOT UNDER ANY CIRCUMSTANCES BE DEEMED TO HAVE
MADE, ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
HABITABILITY WITH RESPECT TO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.5 SHALL EXPRESSLY SURVIVE THE CLOSING, NOT MERGE WITH THE PROVISIONS
OF ANY CLOSING DOCUMENTS AND SHALL BE INCORPORATED INTO THE DEED. SELLER IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR
REFERRED TO HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE
"AS IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER
ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. PURCHASER HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT WITH ITS
COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. PURCHASER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.


5.6   Investigative Studies. As additional consideration for the transaction
contemplated herein, Purchaser agrees that, if Purchaser terminates this
Agreement pursuant to Section 5.4, Purchaser shall simultaneously provide to
Seller, at no cost to Seller, copies of any and all written inspections,
reports, tests, studies or surveys that Purchaser made or caused to be made in
connection with the Property and which relate to either the physical or
environmental conditions of the Real Property (the "Physical Inspection
Reports"). Purchaser does not make, and Purchaser shall not be deemed to have
made, any representation or warranty regarding the truth, accuracy or
completeness of any of the Physical Inspection Reports. The Physical
 

    12  

--------------------------------------------------------------------------------

 

 
Inspection Reports shall be delivered by Purchaser to Seller solely as an
accommodation to Seller and with no assurances by Purchaser with respect
thereto; and Seller agrees that Seller shall not have any right to rely on the
Physical Inspection Reports or any right to bring any action or to make any
claim against the preparer of any Physical Inspection Report. The obligations of
Purchaser under this Section 5.6 shall survive the termination of this Agreement
for any reason.


VI. CONTRACTS; ASSIGNMENT OF DEVELOPMENT
AGREEMENT, CCRs AND ARSDO

6.1   Assignment of Contracts. If this Agreement is not terminated on or before
the Risk Date, then Purchaser shall, either before or on the Risk Date, provide
Seller with written notice (the "Contract Notice") indicating whether Purchaser
wants Seller to terminate any assignable service, supply or maintenance
contracts which relate to the Property and which, by their terms, are terminable
prior to the Closing Date without cost to Seller. Seller shall terminate any
assignable service, supply or maintenance contracts which relate to the Property
and which, by their terms, are terminable prior to the Closing Date without cost
to Seller, which are listed on Purchaser's Contract Notice. All of the
assignable service, supply and maintenance contracts referred to in Article
I(e), other than those contracts required to be terminated by Seller pursuant to
the Contract Notice, are referred to collectively as the "Contracts" and
individually as a "Contract." Seller shall timely perform all of the obligations
on the part of Seller to be performed under the Contracts up to and including
the Closing Date; provided, however, that nothing in this Section 6.1 shall
prevent Seller from terminating a Contract (or Contracts) if Seller, in its sole
and absolute discretion, deems such termination necessary to comply with
Seller's obligation under Section 10.1 of this Agreement. Seller may enter into
a contract with a new service, supply or maintenance vendor (i) in Seller's sole
and absolute discretion any time prior to the earlier of the receipt by Seller
of the Contract Notice or the Risk Date, or (ii) only with the prior written
approval of Purchaser, which approval shall not be unreasonably withheld or
delayed, if after the earlier of the receipt by Seller of the Contract Notice or
the Risk Date. Any new contract entered into by Seller in accordance with the
provisions of the immediately preceding sentence shall become a Contract. On the
Closing Date, Seller shall assign and Purchaser shall assume all of the rights
and obligations of Seller under the Contracts from and after Closing pursuant to
an Assignment and Assumption of Contracts and Intangible Property in the form
attached hereto and made a part hereof as Exhibit F.


6.2   Assignment of Rights Under REA. On the Closing Date, Seller shall assign
to Purchaser all of the rights referred to in Section I(g), and Purchaser shall
assume all of the obligations of Seller under the REA relating to such rights
which are payable or performable on or after the Closing Date, pursuant to an
Assignment and Assumption of Contracts and Intangible Property in the form
attached hereto and made a part hereof as Exhibit F. Purchaser shall indemnify,
defend and hold harmless Seller from and against any liability Seller may suffer
or incur as a result of a failure of Purchaser to pay or perform any obligations
of Seller assumed by Purchaser pursuant to such Assignment and Assumption of
Contracts and Intangible Property.
 

    13  

--------------------------------------------------------------------------------

 

 
            6.3   Assignment of Development Agreement CCRs and ARSDO. On the
Closing Date, Seller shall assign and Purchaser shall assume all of the rights
and obligations of Seller under (i) the Development Agreement pursuant to an
Assignment and Assumption of Development Agreement in the form attached hereto
and made a part hereof as Exhibit I, (ii) the CCRs pursuant to an Assignment and
Assumption of CCRs in the form attached hereto and made a part hereof as Exhibit
J and (iii) the ARSDO pursuant to an Assignment and Assumption of ARSDO in the
form attached hereto and made a part hereof as Exhibit K. Purchaser shall
indemnify, defend and hold harmless Seller from and against any liability Seller
may suffer or incur as a result of a failure of Purchaser or any of Purchaser's
affiliates to pay or perform any obligations of Seller assumed by Purchaser
pursuant to the assignments identified in clauses (i), (ii) and (iii) of this
Section 6.3. Seller shall obtain all required consents, if any, from the City of
Irvine in the case of the Assignment and Assumption of Development Agreement,
and from the Developer (as that term is defined in the CCRs and the ARSDO) in
the case of the Assignment and Assumption of CCRs and the Assignment and
Assumption of ARSDO. Seller agrees that Seller will not execute a modification,
supplement or amendment of the Development Agreement, the CCRs, and/or the ARSDO
for a period commencing on the Effective Date and continuing to the earlier of
(i) forty-five (45) days following the Effective Date, (ii) default under any
such agreement, or (iii) termination of any such agreement (the "No Modification
Period"). At the termination of the No Modification Period, Seller may, in its
sole and absolute discretion, enter into any modification, supplement or
amendment of the Development Agreement, the CCRs and/or the ARSDO, whether or
not the transaction contemplated by this Agreement has been consummated.


VII. REPRESENTATIONS AND WARRANTIES;
WAIVERS AND
LIMITATIONS OF LIABILITY





            7.1    Seller's Representations.


(a) EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 7.1(c), SELLER HAS NOT MADE AND
DOES NOT NOW MAKE, AND SPECIFICALLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS
OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO THE FOLLOWING: (i)
MATTERS OF TITLE, (ii) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY
PORTION THEREOF, (iii) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION,
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE
RESULTING DAMAGE OF PAST OR FUTURE EARTHQUAKES, (iv) WHETHER, AND TO THE EXTENT
TO
 

    14  

--------------------------------------------------------------------------------

 

 



WHICH, THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (v) DRAINAGE, (vi) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDER SHORING, (vii)
ZONING OR ENTITLEMENTS TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE
SUBJECT, (viii) THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION
THEREOF, INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (ix)
USAGES OF ADJOINING PROPERTY, (x) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF,
(xi) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION,
AGE, USE, DESIGN, QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY,
OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF, THE PROPERTY OR ANY
PORTION THEREOF, (xii) ANY INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES,
RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART
THEREOF, (xiii) THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR IN THE
VICINITY OF THE PROPERTY, (xiv) THE CONDITION OR USE OF THE PROPERTY OR
COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (xv) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, (xvi) ANY OTHER MATTER AFFECTING THE STABILITY OR
INTEGRITY OF THE REAL PROPERTY, (xvii) THE POTENTIAL FOR FURTHER DEVELOPMENT OF
THE PROPERTY, (xviii) THE EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING
ENTITLEMENTS AFFECTING THE PROPERTY, (xix) THE MERCHANTABILITY OF THE PROPERTY,
THE FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (PURCHASER AFFIRMING THAT
PURCHASER HAS NOT RELIED ON SELLER'S SKILL OR JUDGMENT TO SELECT OR FURNISH THE
PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE
PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE) OR THE HABITABILITY OF THE PROPERTY,
OR (xx) ANY TAX CONSEQUENCES RELATING TO THE PURCHASE OF THE PROPERTY, THE
OWNERSHIP OR OPERATION OF THE PROPERTY OR ANY OTHER MATTER. PURCHASER HEREBY
WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY AND ALL IMPLIED WARRANTIES. NO ORAL
WARRANTIES, REPRESENTATIONS OR STATEMENTS SHALL BE CONSIDERED A PART HEREOF.





    15  

--------------------------------------------------------------------------------

 

 
            (b)    "Hazardous Substances" Defined. For purposes hereof,
"Hazardous Substances" means any hazardous, toxic or dangerous waste, substance
or material, pollutant or contaminant, as defined for purposes of The
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Sections 9601 et seq.), as amended ("CERCLA"), and The Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), as amended
("RCRA"), or any other federal, state or local law, ordinance, rule or
regulation applicable to the Property, or any substance which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including, without limitation, any substance
which contains gasoline, diesel fuel, crude oil, other petroleum hydrocarbons,
polychlorinated biphenyls, radon gas, urea formaldehyde, asbestos, lead,
electromagnetic waves, petroleum products, and any derivatives thereof.
 
            (c)    Seller warrants and represents to Purchaser that:
 
                     (i)    Seller is a limited liability company duly formed
and existing under the laws of the State of Delaware and is qualified to do
business in the State of California; and is in good standing in the State of
Delaware and the State of California;
 
                     (ii)    This Agreement has been, and all the documents
executed by Seller which are to be delivered by Seller to Purchaser at the
Closing are, or at the time of the Closing shall be, duly authorized, executed
and delivered by Seller, and are, or at the Closing shall be, legal, valid and
binding obligations of Seller;
 
                        (iii)    Seller is not a "foreign person" within the
meaning of Section 1445(0(3) of the Internal Revenue Code of 1986, as amended,
and Seller shall furnish to Purchaser, at the Closing, an affidavit in the form
attached hereto and made a part hereof as Exhibit G confirming the same; and
 
                    (iv)    To the knowledge of Seller (the term "knowledge of
Seller" is limited to the actual knowledge of William H. Lane, Jr.), this
Agreement does not violate (x) the provisions of any other agreement to which
Seller, as of the Effective Date, is a party and which has as its subject matter
the sale and conveyance of the Property, or (y) Seller's operating agreement. In
connection with this representation, Purchaser acknowledges and agrees that
Seller may, until the Closing Date, enter into agreements which have as their
subject matter the sale and conveyance of the Property; provided, however, that
any such agreements shall be subject to the rights of Purchaser under this
greement.
 
 

    16  

--------------------------------------------------------------------------------

 

 
 
            7.2   Purchaser's Representations. Purchaser represents, warrants,
covenants and agrees to and with Seller that:
 
            (a)    Purchaser is a limited partnership duly formed and existing
under the laws of the State of Maryland and is qualified to do business in the
State of California; and is in good standing in the State of Maryland and the
State of California;
 
            (b)    This Agreement has been, and all documents executed by
Purchaser which are to be delivered by Purchaser to Seller at the Closing are,
or at the time of the Closing shall be, duly authorized, executed and delivered
by Purchaser, and are, or at the Closing shall be, legal, valid and binding
obligations of Purchaser;
 
            (c)    In connection with any inspection of the Property which
Purchaser may conduct in accordance with Article V or in connection with any
action taken by Purchaser prior to the Closing Date, Purchaser shall not take
any action which will in any manner have an adverse effect on the Conditional
Use Permit issued by the City of Irvine, California (City of Irvine Planning
Commission (i) Resolution No. 89-1379 and (ii) Resolution No. 89-1380) (the
"CUP"), or that certain Park Place Development Agreement, dated as of October
24, 2002, by and between the Seller and certain other owners at Park Place on
the one hand and the City of Irvine on the other hand, approved by City
Ordinance No. 02-12, and recorded October 24, 2002 in the Official Records,
County of Orange, as Instrument No. 20020927361 (the "Development Agreement"),
covering the Land and other real property; and
 
            (d)    Purchaser has, as of the Effective Date, and shall maintain
throughout the Escrow period to and including the Closing Date, a net worth of
at least One Hundred Million Dollars ($100,000,000), of which at least Ten
Million Dollars ($10,000,000) shall be in the form of cash or cash equivalents
(the "Net Worth Requirement"). Purchaser's obligation to maintain the Net Worth
Requirement shall terminate concurrent with Closing.
 
            7.3   Accuracy of Representations. The continued accuracy in all
respects of the aforesaid representations and warranties shall be a condition
precedent to Purchaser's and Seller's obligation to consummate the transaction
contemplated by this Agreement. All representations and warranties contained in
this Agreement shall be deemed remade as of the Closing Date. If any of said
representations and warranties of Seller shall not be correct at the time the
same is made, or on the Closing Date, then Purchaser may terminate this
Agreement by delivering a written notice of termination to Seller on the later
of (a) within five (5) business days after Purchaser gains actual knowledge of
the existence of the incorrect representation or warranty or (b) the Risk Date.
If any of said representations and warranties of Purchaser shall not be correct
at the time the same is made, or on the Closing Date, then Seller may terminate
this Agreement by delivering a written notice of termination to Purchaser within
five (5) business days after Seller gains actual knowledge of the existence of
the incorrect representation or warranty. Upon termination of this Agreement by
either Purchaser or Seller under this Section
 
 

    17  

--------------------------------------------------------------------------------

 

 
 
7.3, the Deposit shall be delivered to Purchaser or Seller in accordance with
Section 9.4. The remaining consequences of such termination shall be as
described under Section 9.3. If either Seller or Purchaser believes that any
representation or warranty by the other party in this Agreement is not correct,
the party making such determination shall promptly notify the other party in
writing to such effect and shall specify in reasonable detail the reason why the
notifying party believes that such representation or warranty is not correct.

 
            7.4   Survival of Right of Action. Any right of action of Purchaser
for the breach by Seller of any representation or warranty contained in Section
7.1(c) shall not merge with the Closing or the delivery of the Deed but shall
survive the Closing, provided that any claim by Purchaser based upon a breach of
any such representation or warranty shall be deemed waived unless Purchaser has
given Seller written notice of such claim prior to the expiration of six (6)
months after the Closing Date. Any suit by Purchaser for any breach by Seller of
any such representation or warranty must be filed on or before one (1) year
after the Closing Date or shall be forever barred. Any right of action of Seller
for the breach by Purchaser of any representation, warranty, covenant or
agreement contained in Section 7.2 shall not merge with the Closing or the
delivery of the Deed but shall survive the Closing, provided that any claim by
Seller based upon a breach of any such representation, warranty, covenant or
agreement shall be deemed waived unless Seller has given Purchaser written
notice of such claim prior to the expiration of six (6) months after the Closing
Date. Any suit by Seller for any breach by Purchaser of any such representation,
warranty, covenant or agreement must be filed on or before one (1) year after
the Closing Date or shall be forever barred.
 
            7.5    Purchaser's Waivers and Releases.
 
            (a)     PURCHASER AGREES THAT PURCHASER, FOR ITSELF AND ON BEHALF OF
EACH OF PURCHASER'S AFFILIATES, INCLUDING WITHOUT LIMITATION PURCHASER'S GENERAL
PARTNER AND THE OWNER OF THAT CERTAIN APPROXIMATE FIFTEEN (15) ACRE PARCEL OF
REAL PROPERTY SURROUNDED BY THE PROPERTIES SUBJECT TO THIS AGREEMENT AND THE
OTHER PURCHASE AGREEMENTS (DEFINED BELOW) AND COMMONLY REFERRED TO AS THE
"FACILITY PARCEL" (COLLECTIVELY, THE "PURCHASER PARTIES" AND INDIVIDUALLY A
"PURCHASER PARTY" ), WAIVES, AND WILL NOT ATTEMPT TO ASSERT IN ITS OWN NAME OR
ON BEHALF OR FOR THE BENEFIT OF ANY PURCHASER PARTY, ANY LIABILITY OR CLAIMS
AGAINST SELLER, ITS MEMBERS, PARTNERS OR OFFICERS, EMPLOYEES, AGENTS,
CONTROLLING PERSONS OR AFFILIATES OF SELLER OR ANY OF SUCH OTHER PARTIES (THE
"SELLER PARTIES") FOR OR ON THE BASIS OF (i) ANY NON-PUBLIC INFORMATION
FURNISHED BY SELLER TO PURCHASER, AND (ii) THE POST-CLOSING AUDIT (DEFINED BELOW
IN SECTION 12.16), AND PURCHASER, FOR ITSELF AND ON BEHALF OF THE PURCHASER
PARTIES, HEREBY
 
 

    18  

--------------------------------------------------------------------------------

 

 
 
RELEASES SELLER FROM ANY LIABILITY TO OR CLAIMS OF PURCHASER OR THE PURCHASER
PARTIES FOR OR ON THE BASIS OF ANY OF THE FOREGOING. PURCHASER FURTHER AGREES
THAT ONLY PURCHASER WOULD HAVE THE RIGHT TO ASSERT THE FOLLOWING CLAIMS, AND
THEREFORE FOR ITSELF ONLY, WAIVES, AND WILL NOT ATTEMPT TO ASSERT, ANY LIABILITY
OR CLAIMS AGAINST THE SELLER PARTIES FOR OR ON THE BASIS OF (I) SELLER'S FAILURE
TO DISCLOSE ANY INFORMATION TO PURCHASER, AND (ii) THE NEGOTIATION AND EXECUTION
OF THIS AGREEMENT, AND PURCHASER HEREBY RELEASES SELLER FROM ANY LIABILITY TO OR
CLAIMS OF PURCHASER FOR OR ON THE BASIS OF ANY OF THE FOREGOING. THE PURCHASER'S
WAIVER AND RELEASE PURSUANT TO THIS SECTION 7.5(a) SHALL SURVIVE THE CLOSING OR
THE TERMINATION OF THIS AGREEMENT.
 
         (b)     PURCHASER ACKNOWLEDGES THAT HAVING HAD THE OPPORTUNITY TO
INSPECT THE PROPERTY, HAVING HAD THE OPPORTUNITY TO OBSERVE ITS PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS AND HAVING HAD THE OPPORTUNITY TO
CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE PROPERTY AND ADJACENT AREAS
AS IT DEEMS NECESSARY, PURCHASER HEREBY WAIVES, AND RELEASES ALL OF THE SELLER
PARTIES FROM, ANY AND ALL OBJECTIONS TO OR COMPLAINTS REGARDING SUCH
CHARACTERISTICS AND CONDITIONS OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO,
FEDERAL, STATE OR COMMON LAW BASED ACTIONS AND ANY PRIVATE RIGHT OF ACTION UNDER
STATE AND FEDERAL LAW TO WHICH THE PROPERTY IS OR MAY BE SUBJECT, INCLUDING, BUT
NOT LIMITED TO, CERCLA AND RCRA, PHYSICAL CHARACTERISTICS AND EXISTING
CONDITIONS, INCLUDING, WITHOUT LIMITATION, STRUCTURAL AND GEOLOGIC CONDITIONS,
SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND HAZARDOUS WASTE AND HAZARDOUS
SUBSTANCES) ON, UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE PROPERTY.
PURCHASER FURTHER HEREBY ASSUMES, AND RELEASES ALL OF THE SELLER PARTIES FROM,
THE RISK OF CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT
AND FUTURE ENVIRONMENTAL CONDITIONS ON THE PROPERTY, AND THE RISK THAT ADVERSE
PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF HAZARDOUS SUBSTANCES OR OTHER CONTAMINANTS, MAY NOT BE REVEALED BY
ITS INVESTIGATIONS PERMITTED HEREUNDER.
 

    19  

--------------------------------------------------------------------------------

 

 
            (c)    In connection with the releases by Purchaser of the Seller
Parties in Sections 7.5(a) and 7.5(b), Purchaser, on behalf of itself and all of
its affiliates, expressly waives all rights under California Civil Code Section
1542, which provides that:
 
                  "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR."
 
        The foregoing releases in Sections 7.5(a) and 7.5(b) shall apply with
respect to any liability of Seller to Purchaser in respect of a claim or action
brought by a private party or by a governmental authority under any statute or
common law now or hereafter in effect, including, without limitation, any
statute or common law which imposes strict liability, and is intended to apply
with respect to any claim or action arising before or after the Closing Date or
before or after the conveyance of all or any portion of the Property. It is the
intent of Seller and Purchaser that the releases in Section 7.5(a) and 7.5(b) be
construed to give Seller and the other Seller Parties the broadest possible
releases consistent with the terms of this Agreement.
 
            (d)    This Section 7.5 shall survive the Closing and the delivery
of the Deed or the termination of this Agreement for any reason.
 
VIII. CLOSING
 
            8.1   Closing Date. The Closing shall be held in the offices of the
Escrow Agent (or such other location as may be mutually agreed upon in writing
by Seller and Purchaser) at 10:00 a.m. (California time) on the date which is no
later than the fifteenth (15th) calendar day after the Risk Date (and in
determining such fifteen (15)-day period, the Risk Date shall not be counted),
or on such earlier or later date as Seller and Purchaser shall mutually agree
upon in writing (the "Scheduled Closing Date"). The actual date on which the
Escrow closes, as evidenced by recordation of the Deed in the Official Records
of Orange County, California, shall be the "Closing Date."
 
            8.2   Seller's Closing Obligations.
 
            (a)   On or before the Scheduled Closing Date, Seller shall deliver
to Purchaser the following documents, certified by Seller as true and complete
to the best knowledge and belief of Seller:
 
                  (i)   a list of the Contracts that shall be assigned to
Purchaser at the Closing pursuant to Section 6.1 above;
 

    20  

--------------------------------------------------------------------------------

 

 
                (ii)    copies (or originals if available) of the Contracts that
shall be assigned to Purchaser pursuant to Section 6.1 above;
 
                  (iii)    copies of the REA, the CUP, the Development
Agreement, the CCRs and the ARSDO;
 
                  (iv)    a Certificate of Formation of Seller, Operating
Agreement of Seller, and evidence of the authority of Seller to transact
business in the State of California;
 
                  (v)    copies (or originals if available) of all plans and
specifications, permits, licenses and authorizations relating to the Property in
Seller's possession; and
 
                  (vi)    such other documents as may reasonably be required by
Purchaser or the Escrow Agent to evidence the authority of Seller to consummate
the sale of the Property in accordance with this Agreement.
 
            (b)   No later than 10:00 a.m. (Irvine, California time) on the
business day prior to the Scheduled Closing Date, Seller shall deposit the
following documents into the Escrow, each duly executed and, if appropriate,
acknowledged by Seller and/or any other parties listed below, as appropriate:
 
                  (i)    a Grant Deed (the "Deed") in the form attached hereto
as Exhibit E;
 
                  (ii)    a Partial Cancellation of Restrictions in the form
attached hereto as Exhibit H (the "Partial Cancellation");
 
                  (iii)    two (2) counterpart originals of an Assignment and
Assumption of Contracts and Intangible Property in the form attached hereto as
Exhibit F (the "Assignment of Contracts");
 
                  (iv)    three (3) counterpart originals of an Assignment and
Assumption of Development Agreement in the form attached hereto as Exhibit I
(the "Assignment of Development Agreement");
 
                  (v)    three (3) counterpart originals of an Assignment and
Assumption of CCRs in the form attached hereto as Exhibit J (the "Assignment of
CCRs");
 
                  (vi)    three (3) counterpart originals of an Assignment and
Assumption of ARSDO in the form attached hereto as Exhibit K (the "Assignment of
ARSDO"); and
 

    21  

--------------------------------------------------------------------------------

 

 
                  (vii)     one (1) original of the Non-Foreign Person Affidavit
(the "Non-Foreign Affidavit") and one (1) original certificate confirming the
non-applicability of requirements for withholding of sales proceeds under the
California Revenue and Taxation Code law (the "California Affidavit") in the
forms attached hereto as Exhibit G.
 
            8.3   Purchaser's Closing Obligations.
 
            (a)   No later than 10:00 a.m. (Irvine, California time) on the
business day prior to the Scheduled Closing Date, Purchaser shall deposit the
following documents into the Escrow, each duly executed and, if appropriate,
acknowledged by Purchaser and/or any other parties listed below, as appropriate:
 
                  (i)    two (2) counterpart originals of the Assignment of
Contracts;
 
                  (ii)    three (3) counterpart originals of the Assignment of
Development Agreement;
 
                  (iii)    three (3) counterpart originals of the Assignment of
CCRs;
 
                  (iv)    three (3) counterpart originals of the Assignment of
ARSDO; and
 
                  (v)    such other documents as may be reasonably required by
Seller or the Escrow Agent, including, but not limited to, certified
documentation evidencing that Purchaser is authorized to consummate the purchase
of the Property in accordance with this Agreement and designating those persons
authorized to execute and deliver all necessary documents on behalf of Purchaser
at the Closing.
 
            (b)   No later than 10:00 a.m. (Irvine, California time) on the
business day prior to the Scheduled Closing Date, Purchaser shall deposit into
the Escrow by Federal Reserve wire transfer of immediately available funds to an
account or accounts which shall be designated by the Escrow Agent (a) the
Purchase Price less the amount of the Deposit and the Initial Payment made by
Purchaser and (b) any additional funds necessary to pay Purchaser's share of
prorations and closing costs.
 
            8.4   Purchaser's Closing Conditions. The following shall be
conditions precedent to Purchaser's obligation to consummate the transaction
contemplated by this Agreement. If any of the following conditions precedent to
Purchaser's obligation to consummate the transaction contemplated by this
Agreement are not satisfied in all material respects on or before the Closing
Date, Purchaser may, at its option (a) waive such condition and close this
transaction with no reduction in the Purchase Price, or (b) terminate this
Agreement by notice in writing to Seller.
 
 

    22  

--------------------------------------------------------------------------------

 

 
            (a)    On the Closing Date, all of Seller's representations and
warranties shall he true and correct in all material respects and Seller shall
have performed in all material respects each covenant to have been performed by
Seller hereunder on or before the Closing Date, including, without limitation,
the provisions of Section 8.2 above.
 
             (b)    On the Closing Date, the Improvements, if any, shall be in
the same condition and repair as existed with respect thereto on the Risk Date,
subject to a Casualty or any proceeding described in Article XI having occurred
between the Risk Date and the Closing Date and ordinary wear and tear which
occurs between the Risk Date and the Closing Date
            
            (c)    On the Closing Date, there shall be no litigation pending or
threatened, seeking (i) to enjoin the consummation of the sale and purchase
hereunder, (ii) to recover title to the Property, or any part thereof or any
interest therein, or (iii) to enjoin the violation of any law, rule, regulation,
restrictive covenant or zoning ordinance that may be applicable with respect to
the ownership or operation of the Land or the Improvements.
 
            (d)    On or before the Closing Date, the Title Company has
committed to issue to Purchaser the Purchaser's Title Policy subject only to the
Permitted Exceptions as provided in Section 4.3 above.
 
            (e)    On the Closing Date, Crow Winthrop Development Limited
Partnership ("CWDLP") shall have caused to be consummated, or shall have
tendered to the Escrow Agent all of the funds and agreements or other documents
required to consummate, each and every one of the transactions contemplated by
the following agreements under which CWDLP is either the seller or is the
managing member of the seller: (i) Agreement for Sale and Purchase of Real
Property dated as of June 8, 2004, by and between Park Place Parking Company
LLC, as seller, and Purchaser, as purchaser, (ii) Agreement for Sale and
Purchase of Real Property dated as of June 8, 2004, by and between 3161
Michelson Drive LLC, as seller, and Purchaser, as purchaser, (iii) Agreement for
Sale and Purchase of Real Property dated as of June 8, 2004, by and between Park
Place Development LLC, as seller, and Purchaser, as purchaser, (iv) Agreement
for Sale and Purchase of Real Property dated as of June 8, 2004, by and between
3121 Michelson LLC, as seller, and Purchaser, as purchaser, (v) Agreement for
Sale and Purchase of Real Property dated as of June 8, 2004, by and between
CWDLP, as seller, and Purchaser, as purchaser and (vi) Agreement for Sale and
Purchase of Real Property dated as of June 8, 2004, by and between Shops at Park
Place LLC, as seller, and Purchaser, as purchaser, (collectively, the "Other
Purchase Agreements"). Purchaser shall under no circumstances be required to
consummate the transaction contemplated by this Agreement unless CWDLP also
consummates or causes the consummation of the transactions contemplated by the
Other Purchase Agreements.
 

    23  

--------------------------------------------------------------------------------

 

 
            (f)   Concurrent with Closing, Crow Orange County Management
Company, Inc., a Texas corporation ("COCMC"), the REA Managing Agent (as that
term is defined in the REA), will (i) assign its duties as REA Managing Agent
under the REA to an entity designated by Purchaser (the "New REA Manager") in
writing to Seller and Escrow not less than three (3) business days prior to the
Scheduled Closing Date, and the New REA Manager shall assume all of COCMC's
right, title and interest in and to all contracts relating to the management of
the Common Area (as that term is defined in the REA), including without
limitation the REA Management Agreement dated July 26, 1985, executed by and
between Crow Winthrop Operating Partnership, CWDLP and COCMC, and (ii) transfer
to the New REA Manager all tangible personal property utilized by COCMC in the
management of the Common Area; provided, however, that Purchaser shall be deemed
to have waived this condition if Purchaser fails to designate the New REA
Manager in writing to Seller and Escrow not less than three (3) business days
prior to the Scheduled Closing Date.
 
            8.5   Seller's Closing Conditions. The following shall be conditions
precedent to Seller's obligation to consummate the transaction contemplated by
this Agreement. If any of the following conditions precedent to Seller's
obligation to consummate the transaction contemplated by this Agreement are not
satisfied in all material respects on or before the Closing Date, Seller may, at
its option (a) waive such condition and close this transaction with no increase
in the Purchase Price, or (b) terminate this Agreement by notice in writing to
Purchaser.
 
            (a)    On the Closing Date, all of Purchaser's representations and
warranties shall be true and correct in all material respects and Purchaser
shall have performed in all material respects each covenant to have been
performed by Purchaser hereunder on or before the Closing Date, including,
without limitation, the provisions of Section 8.3 above.
 
            (b)    On the Closing Date, there shall be no litigation pending or
threatened, seeking (i) to enjoin the consummation of the sale and purchase
hereunder, (ii) to recover title to the Property, or any part thereof or any
interest therein, (iii) to enjoin the distribution of Seller's Escrow proceeds
from Escrow to Seller, or (iv) to enjoin the violation of any law, rule,
regulation, restrictive covenant or zoning ordinance that may be applicable with
respect to the ownership or operation of the Land, the Improvements or the
Personal Property.
 
            (c)   On the Closing Date, Purchaser shall have consummated, or
shall have tendered to the Escrow Agent all of the funds and agreements or other
documents required to consummate, the transactions contemplated by the Other
Purchase Agreements. Purchaser shall under no circumstances be entitled to
consummate the transaction contemplated by this Agreement unless Purchaser shall
have consummated, or shall have tendered to the Escrow Agent all of the funds
and agreements or other documents required to consummate, the transactions
contemplated by the Other Purchase Agreements.
 

    24  

--------------------------------------------------------------------------------

 

 
            8.6     Closing Actions by Escrow Agent. When all conditions to the
Closing have been satisfied, including without limitation, all deposits and
deliveries required under this Article VIII, the Escrow Agent shall close this
transaction by taking the actions listed below in the order indicated. Escrow
Agent is authorized and instructed to assemble counterparts delivered to it by
the parties into fully executed originals. The Closing Date shall be deemed to
have occurred when the Escrow Agent delivers the Deed to the Orange County
Recorder's office for recordation and the same is filed for record.
 
            (a)   The Escrow Agent shall record the following documents
(collectively, the "Recorded Documents") in the order indicated:
 
                  (i)    the Partial Cancellation;
 
                  (ii)    the Deed;
 
                  (iii)    the Assignment of Development Agreement;
 
                  (iv)    the Assignment of CCRs;(v)the Assignment of ARSDO; and
 
                  (vi)    Purchaser's financing documents, if any.
 
            (b)   The Escrow Agent shall deliver to Seller:
 
                (i)    the Purchase Price less the Deposit and the Initial
Payment;
 
                  (ii)    one (1) original Assignment of Contracts;
 
                  (iii)    one (1) original Assignment of Development Agreement;
 
                  (iv)    one (I) original Assignment of CCRs;
 
                  (v)    one (1) original Assignment of ARSDO; and
 
                  (vi)    a copy of each Recorded Document conformed by the
Orange County Recorder and showing the recording information for each such
document.
 
            The Escrow Agent shall wire the funds due to Seller from the Escrow
to Seller's depository account (as indicated in Seller's separate wire
instructions to the Escrow Agent) early enough on the Closing Date such that
Seller receives such funds prior to 12:00 noon (Irvine, California time) on the
Closing Date; and
 

    25  

--------------------------------------------------------------------------------

 

 
            (c)   Escrow Agent shall deliver to Purchaser:
 
                    (i)    one (1) original Assignment of Contracts;
 
                    (ii)    the original Non-Foreign Affidavit and the
California Affidavit;
 
                    (iii)    one (1) original Assignment of Development
Agreement;
 
                    (iv)    one (1) original Assignment of CCRs;
 
                    (v)    one (1) original Assignment of ARSDO; and
 
                    (vi)    a copy of each Recorded Document conformed by the
Orange County Recorder and showing the recording information for each such
document.
 
            (d)   As soon as reasonably possible following the Closing, Escrow
Agent shall deliver to Purchaser the original Title Policy.
 
            8.7   Closing Statement. At the Closing, Purchaser and Seller shall
execute and deliver to the Escrow Agent a Closing Statement setting forth the
Purchase Price and all prorations, adjustments and credits thereto and, if
necessary, a post-closing agreement with respect to any adjustments based upon
estimates that are to be readjusted after the Closing.
 
            8.8   Transfer Taxes. Purchaser shall pay all state, city and county
documentary transfer and conveyance taxes relating to the consummation of the
transaction contemplated by this Agreement. As of the Closing Date, Seller and
Purchaser desire that the amount of the transfer taxes paid not be shown on the
face of the Deed. Therefore, pursuant to the provisions of Revenue and Taxation
Code Section 11932, the Escrow Agent shall transmit to the County Recorder's
Officer with the Deed a request that the amount of the taxes due be shown on a
separate paper which shall be affixed to the Deed by the County Recorder after
the permanent record is made and before the original Deed is returned. The form
of the request is attached to the form of the Deed attached hereto as Exhibit E
and made a part hereof.
 
            8.9   Closing Costs. Seller shall pay its legal fees in connection
with the negotiation, drafting and consummation of the transaction contemplated
by this Agreement, all costs in connection with the preparation of the Survey,
and the base premium for the Title Policy. In addition to the transfer taxes
referred to in Section 8.8, Purchaser shall pay its legal fees in connection
with the negotiation, drafting and consummation of the transaction contemplated
by this Agreement, all recording charges for documents which Purchaser elects to
record in the public records, all charges for all Endorsements to the Title
Policy requested by Purchaser, and all charges for a lender's policy of title
insurance. Seller and Purchaser shall share equally any escrow fees of the
Escrow Agent.
 

    26  

--------------------------------------------------------------------------------

 

 
            8.10    Prorated Items.
 
            (a)    The following items are to be computed and apportioned as of
11:59 p.m. (Irvine, California time) on the calendar day immediately preceding
the Closing Date (such time on such date being referred to as the "Proration
Date"):
 
                  (i)    water and sewer rents, fuel and electric charges as per
meter readings taken not more than ten (10) calendar days prior to the Closing
Date;
 
                  (ii)    payments under all contracts, permits and licenses
that are assigned to Purchaser;
 
                  (iii)    real estate taxes and any assessments for the
property tax year which will commence on July 1, 2004 and end on June 30, 2005
(the "2004/2005 Tax Year") and which are not yet delinquent;
 
                  (iv)    any common area assessments and charges relating to
the Real Property; and
 
                  (v)    all other expenses relating to the ownership and
operation of the Property.
 
            (b)   Subject to the provisions of Section 6.7(b), all amounts
payable for services performed or materials furnished with respect to the
Property prior to the Closing Date shall be paid by Seller (without regard to
when the invoice is received and without regard to whether the invoice is
received by Seller or Purchaser). All amounts payable for services performed or
materials furnished with respect to the Property on or after the Closing Date
shall be paid by Purchaser.
 
            (c)   The proration of real estate taxes shall be based on the tax
statements, if available, for the Property for the 2004/2005 Tax Year. Seller
shall pay to Purchaser, in cash (or by credit on Purchaser's closing statement)
at the Closing, Seller's pro rata portion of the taxes for the 2004/2005 Tax
Year through the Proration Date; provided, however, if at or prior to Closing,
Seller has paid the first installment of the 2004/2005 Tax Year real estate
taxes, then Purchaser shall pay to Seller, in cash at the Closing, Purchaser's
pro rata portion of the taxes for the 2004/2005 Tax Year for the period from the
Proration Date through December 31, 2004.
 
            (d)   Payments after the Closing Date pursuant to this Section 8.10
shall be made in cash to the applicable party at its address set forth in
Section 13.1.
 
            (e)   The obligations of Seller and Purchaser under this Section
8.10 which are performable after the Closing Date shall survive the Closing and
the delivery of the Deed.
 

    27  

--------------------------------------------------------------------------------

 

 
            8.11 Brokers. With respect to the transaction contemplated by this
Agreement, Purchaser has not utilized the services of a broker. Seller has
utilized the services of Crow Orange County Management Company, Inc. ("Seller's
Broker"), and Seller shall pay all commissions due to Seller's Broker as a
result of the consummation of the transaction contemplated by this Agreement.
Purchaser shall indemnify, defend and hold harmless Seller against all losses,
damages, costs, expenses (including reasonable fees and expenses of attorneys),
causes of action, suits or judgments of any nature arising out of any claim,
demand or liability to or asserted by any broker, agent or finder, licensed or
otherwise, claiming to have acted on behalf of or to have dealt with Purchaser
in connection with this transaction; provided, however, that in no event shall
Purchaser be required to pay any amounts owed or claimed to be owed to Seller's
Broker. Seller shall indemnity, defend and hold harmless Purchaser against all
losses, damages, costs, expenses (including reasonable fees and expenses of
attorneys), causes of action, suits or judgments of any nature arising out of
any claim, demand or liability to or asserted by any broker, agent or finder,
licensed or otherwise, claiming to have acted on behalf of or to have dealt with
Seller in connection with this transaction; provided, however, that in no event
shall Seller be required to pay any amounts owed or claimed to be owed to any
broker, agent or finder, licensed or otherwise, claiming to have acted on behalf
of or to have dealt with Purchaser in connection with this transaction. The
provisions of this Section 8.11 shall survive the Closing and the delivery of
the Deed or the termination of this Agreement.
 
IX. REMEDIES; CONSEQUENCES OF TERMINATION
 
            9.1   Seller's Remedies. IF PURCHASER DEFAULTS IN ITS OBLIGATION TO
ACQUIRE THE PROPERTY, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, SHALL BE
ENTITLED TO TERMINATE THIS AGREEMENT AND TO RECEIVE OR RETAIN THE DEPOSIT AND
THE INITIAL PAYMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL
SATISFACTION OF CLAIMS AGAINST PURCHASER HEREUNDER (EXCEPT FOR ANY CLAIM FOR
BREACH OF A TERMINATION SURVIVING OBLIGATION, AND IF THE CLOSING OCCURS, EXCEPT
FOR ANY CLAIM FOR BREACH OF ANY OBLIGATION THAT EXPRESSLY SURVIVES THE
TERMINATION OF THIS AGREEMENT OR THE CLOSING PURSUANT TO THE TERMS OF THIS
AGREEMENT, FOR WHICH CLAIMS THERE SHALL BE NO LIMITATION OR RESTRICTION ON
LIABILITY). SELLER AND PURCHASER AGREE THAT SELLER'S DAMAGES RESULTING FROM
PURCHASER'S DEFAULT ARE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE AND THAT THE
SUM OF THE DEPOSIT AND THE INITIAL PAYMENT IS A FAIR ESTIMATE OF THOSE DAMAGES
WHICH HAS BEEN AGREED TO IN AN EFFORT TO CAUSE THE AMOUNT OF SAID DAMAGES TO BE
CERTAIN. SELLER AND PURCHASER
 

    28  

--------------------------------------------------------------------------------

 

 
WITNESS THEIR AGREEMENT TO THIS SECTION 9.1 BY INITIALING IMMEDIATELY BELOW.
 
 
 
INITIALS OF SELLER   INITIALS OF PURCHASER
 
            9.2     Purchaser's Remedies. IF SELLER DEFAULTS UNDER THIS
AGREEMENT BY FAILING TO DEPOSIT THE DEED IN ESCROW AND THEREAFTER, UNLESS
EXCUSED UNDER THE TERMS OF THE AGREEMENT, CONVEYING THE PROPERTY, THEN
PURCHASER, AS ITS SOLE AND EXCLUSIVE REMEDY AND AS FULL COMPENSATION FOR ALL
OTHER RIGHTS AND REMEDIES OF PURCHASER AGAINST SELLER, SHALL BE ENTITLED TO (A)
TERMINATE THIS AGREEMENT AND TO RECEIVE A RETURN OF THE DEPOSIT AND THE INITIAL
PAYMENT OR (B) ENFORCE SPECIFIC PERFORMANCE OF SELLER'S OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY SUCH ENFORCEMENT SHALL NOT INCLUDE A
CLAIM FOR MONETARY DAMAGES UNLESS, PRIOR TO ENTRY OF A FINAL JUDGMENT FOR
PURCHASER, SELLER CONVEYS THE PROPERTY TO A BONA FIDE PURCHASER FOR VALUE.
 
            9.3   Consequences of Termination. If, in accordance with the terms
of this Agreement, either Seller or Purchaser terminates this Agreement and the
party specified in Section 9.4 as being entitled to receive the Initial Payment
and/or the Deposit does in fact receive the Initial Payment and/or the Deposit,
thereafter neither Seller nor Purchaser shall have any further rights,
obligations or liability under this Agreement, except with respect to those
matters which Seller and Purchaser have agreed in this Agreement shall survive
the termination of this Agreement (whether terminated by Seller or Purchaser in
accordance with this Agreement), and Purchaser's interest, if any, in the
Property shall terminate without any action being required by Seller.
 
            9.4   Disposition of Initial Payment and Deposit. In the event of a
termination of this Agreement by either Seller or Purchaser, Seller or Purchaser
shall be entitled to the Initial Payment and/or the Deposit as specified in this
Section 9.4, and the Escrow Agent is authorized to deliver the Initial Payment
and/or the Deposit to the party specified in this Section 9.4 as being entitled
to receive the Initial Payment and/or the Deposit. Any such delivery of the
Initial Payment and/or the Deposit by Seller or the Escrow Agent, as applicable,
shall take place on or before the tenth (10th) business day following receipt of
written notice of such termination by the Escrow Agent and the non-terminating
party from the terminating party, unless the non-terminating party notifies the
Escrow Agent that the non-terminating party disputes the right of the
terminating party to receive the Initial Payment and/or the Deposit, in which
case, the Escrow Agent shall interplead the Initial Payment and/or the Deposit
into a court of competent jurisdiction in Orange County, California. All
attorneys' fees and costs and the Escrow Agent's
 

    29  

--------------------------------------------------------------------------------

 

 
costs and expenses incurred in connection with such interpleader shall be
assessed against the party that is not awarded the Initial Payment and/or the
Deposit, or if the Initial Payment and/or the Deposit is distributed in part to
both parties, then in the inverse proportion of such distribution.
Notwithstanding the foregoing or anything to the contrary contained herein:
 
            (a)    If Purchaser has made the Second Initial Payment in
accordance with the provisions of Section 2.3(a) and thereafter elects to
terminate this Agreement on or before the Escrow Continuation Date pursuant to
the provisions of Section 2.3(a), then, upon delivery by Purchaser to Seller and
the Escrow Agent of Purchaser's written notice of termination in accordance with
Section 2.3(a), Purchaser shall be entitled to receive the Second Initial
Payment from the Escrow Agent without any confirmation or notice to or from
Seller, and Seller shall have no right to object to delivery by the Escrow Agent
of the Second Initial Payment to Purchaser. If Purchaser has made the Deposit in
accordance with the provisions of Section 2.3(a) and thereafter elects to
terminate this Agreement on or before the Risk Date pursuant to the provisions
of Section 5.4, then, upon delivery by Purchaser to Seller and the Escrow Agent
of Purchaser's written notice of termination in accordance with Section 5.4,
Purchaser shall be entitled to receive the Deposit from the Escrow Agent without
any confirmation or notice to or from Seller, and Seller shall have no right to
object to delivery by the Escrow Agent of the Deposit to Purchaser.
 
            (b)    If (i) Purchaser elects to terminate this Agreement at any
time on account of a Casualty (as defined in Section 10.2) as permitted by
Section 10.2(b), a condemnation as permitted by Article XI or as permitted by
Section 4.2(c), 4.2(d), 7.3, 8.4 (unless, as to Section 8.4(e), the reason the
Other Purchase Agreements or any one of them fail to close is due to a breach of
one or more of the Other Purchase Agreements by Purchaser or for any reason
permitting the seller under one or more of the Other Purchase Agreements to
terminate such agreement under the circumstances of Section 9.4(c) of such
agreement, then the disposition of the Deposit and the Initial Payment shall be
in accordance with Section 9.4(c) of this Agreement) or 9.2, or (ii) Seller
elects to terminate this Agreement at any time on account of a Casualty as
permitted by Section 10.2(b) (but subject to Purchaser's rights under Section
10.2(c)) or as permitted by Section 8.5 (b), then, upon delivery by the
terminating party to Escrow Agent of notice of the terminating party's election
to terminate, Purchaser shall be entitled to receive the Deposit and the Initial
Payment from Seller or the Escrow Agent, as applicable, without any confirmation
or notice to or from Seller, and Seller shall have no right to object to
delivery by the Escrow Agent to Purchaser of the Deposit.
 
            (c)    If Seller elects to terminate this Agreement at any time as
permitted by Section 7.3, 8.5(a), 8.5(c) (unless the reason the Other Purchase
Agreements or any one of them fail to close due to a breach of one or more of
the Other Purchase Agreements by Seller or for any reason permitting the
purchaser under one or more of the Other Purchase Agreements to terminate such
agreement under the circumstances of Section 9.4(b) of
 

    30  

--------------------------------------------------------------------------------

 

 
such agreement, then the disposition of the Deposit and the Initial Payment
shall be in accordance with Section 9.4(b) of this Agreement), 9.1 or 12.9,
then, upon delivery by Seller to Purchaser and the Escrow Agent of notice of
Seller's election to terminate, Seller shall be entitled to retain the Deposit
and the Initial Payment if previously paid to Seller or to receive from the
Escrow Agent the Deposit and the Initial Payment if then held by the Escrow
Agent without any confirmation or notice to or from Purchaser, and Purchaser
shall have no right to object to delivery by the Escrow Agent to Seller of the
Deposit and the Initial Payment then held by the Escrow Agent.
 
            9.5   Attorneys' Fees and Legal Expenses. If any party to this
Agreement shall bring any action or proceeding for any relief against any other
party to this Agreement, declaratory or otherwise, arising out of this
Agreement, the losing party shall pay to the prevailing party a reasonable sum
for attorneys' fees and costs incurred in bringing or defending such action or
proceeding or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action or proceeding and
shall be paid whether or not such action or proceeding is prosecuted to final
judgment. Any judgment or order entered in such action or proceeding shall
contain a specific provision providing for the recovery of attorneys' fees and
costs, separate from the judgment, incurred in enforcing such judgment. The
prevailing party shall be determined by the trier of fact based upon an
assessment of which party's major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party's major
arguments or positions on major disputed issues. For the purposes of this
Section, attorneys' fees shall include, without limitation, fees incurred in the
following: (a) post-judgment motions, (b) contempt proceedings, (c) garnishment,
levy and debtor and third party examinations, (d) discovery, and (e) bankruptcy
litigation. This Section 9.5 is intended to be expressly severable from the
other provisions of this Agreement, is intended to survive any judgment and is
not to be deemed merged into the judgment.
 
X. MAINTENANCE; REPAIR; RISK OF LOSS
 
            10.1     Maintenance; Repair. Prior to the Closing:
 
            (a)    Seller shall maintain the Property in its present condition,
subject to ordinary wear and tear, and shall maintain Seller's existing
insurance coverages for the Property ("Seller's Property Insurance").
 
            (b)    Seller shall advise Purchaser promptly of any litigation,
arbitration or administrative hearing instituted after the Effective Date which
concerns or affects the Property of which Seller obtains actual knowledge.
 
            (c)    Except as provided in Section 6.1 of this Agreement, Seller
shall not enter into any service, maintenance, management or other agreement
with respect to all or any portion of the Property without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld or
delayed.
 

    31  

--------------------------------------------------------------------------------

 

 
            (d)    Seller shall not, without the prior written consent of
Purchaser (which consent shall not be unreasonably withheld or delayed), remove
any equipment forming a part of the Property except such as is replaced by
Seller by an article of substantially equal suitability and value, free and
clear of any lien or security interest.
 
            10.2     Risk of Loss. Prior to the Closing,
 
            (a)    Seller shall bear all risk of loss or damage to any of the
Property caused by fire or other casualty (a "Casualty"). If any of the Property
is damaged by a Casualty, Seller shall deliver to Purchaser written notice of
such Casualty (a "Casualty Loss Notice") after making Seller's determination
provided for under Section 10.2(b).
 
            (b)    If the estimated cost, based upon Seller's reasonable
determination, to repair the damage caused by the Casualty is less than Two
Hundred Fifty Thousand Dollars ($250,000), or if the estimated time, based upon
Seller's and Purchaser's reasonable determination, to repair the damage caused
by the Casualty is less than ninety (90) calendar days, then Purchaser shall
purchase the Property in its damaged condition without abatement of the Purchase
Price, but with a credit in the amount of any insurance deductible required
under Seller's Property Insurance and with an assignment from Seller of all
insurance proceeds paid under Seller's Property Insurance. In the case of any
other Casualty, either Seller or Purchaser may terminate this Agreement upon a
written notice of termination to the other within ten (10) calendar days after
Seller delivers its Casualty Loss Notice to Purchaser; and if the scheduled
Closing Date falls within such ten (10)-day period, the Closing Date shall
automatically be extended to a date which will permit such ten (10)-day period
to expire prior to the new scheduled Closing Date.
 
            (c)    If Seller elects to terminate this Agreement pursuant to
Section 10.2(b), then (i) Purchaser may elect to receive a return of the Deposit
and the Initial Payment in accordance with Section 9.4(b); or (ii) Purchaser may
preserve this Agreement by electing to purchase the Property in its damaged
condition without abatement of the Purchase Price but with a credit in the
amount of any insurance deductible required under Seller's Property Insurance
and with an assignment from Seller of all insurance proceeds paid under Seller's
Property Insurance. If Purchaser elects to terminate this Agreement pursuant to
Section 10.2(b), then upon such termination, Purchaser shall be entitled to a
return of the Deposit and the Initial Payment in accordance with Section 9.4(b).
The remaining consequences of a termination by either Seller or Purchaser under
Section 10.2(b) shall be as described under Section 9.3.
 

    32  

--------------------------------------------------------------------------------

 

 
XI.CONDEMNATION
 
    If, prior to the Closing, any governmental authority or other entity having
condemnation authority shall institute any eminent domain proceeding or take any
steps preliminary thereto (including the giving of any direct or indirect notice
of intent to institute such proceedings) with regard to the Real Property or any
portion thereof, Seller shall give prompt notice of same to Purchaser. In such
event, Purchaser shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement upon a written notice of termination to Seller (a)
within ten (10) calendar days after notice by Seller to Purchaser of such
condemnation or (b) on the Closing Date, whichever occurs first. In the event
that Purchaser does not terminate this Agreement pursuant to the preceding
sentence, Purchaser shall be conclusively deemed to have elected to accept such
condemnation, and waives any right to terminate this Agreement as a result
thereof. In the event that Purchaser elects to terminate this Agreement under
this Article XI, the Deposit and the Initial Payment shall be returned to
Purchaser in accordance with Section 9.4(b). The remaining consequences of such
termination shall be as described under Section 9.3. If Purchaser waives (or is
deemed to have waived) the right to terminate this Agreement as a result of such
condemnation, despite such condemnation, Seller and Purchaser shall consummate
this Agreement in accordance with the terms hereof with no reduction in the
Purchase Price, and Seller shall assign to Purchaser at the Closing all of
Seller's right, title and interest in and to all proceeds resulting or to result
from said condemnation.
 
XII. MISCELLANEOUS
 
            12.1   Notice. Any notice, communication, request, reply or advice
(collectively, a "Notice") provided for or permitted by this Agreement to be
made or accepted by any party to this Agreement must be in writing. A Notice
may, unless otherwise provided herein, be given or served by (a) facsimile with
electronic confirmation of receipt, together with depositing the same into the
custody of a nationally recognized overnight delivery service such as Federal
Express Corporation, Airborne Express, Emery or Purolator; or (b) delivering the
same to such party, or an agent of such party, in person or by commercial
courier; or (c) depositing the same into the custody of a nationally recognized
overnight delivery service such as Federal Express Corporation, Airborne
Express, Emery or Purolator. A Notice given by facsimile in the manner described
in clause (a) above shall be effective on the date actually received by the
party to be notified. A Notice given in the manner described in clause (b) or
(c) above shall be effective only if and when received by the party to be
notified between the hours of 8:00 a.m. and 5:00 p.m. of any business day with
delivery made after such hours to be deemed received the following business day.
For the purposes of notice, the addresses of the parties shall, until changed as
hereinafter provided, be as follows:
 
Seller:    Park Place Hotel Company LLC
        3121 Michelson Drive, Suite 505 Irvine, California 92612
        Attention: William H. Lane, Jr.
        Fax: (949) 553-1154
 

    33  

--------------------------------------------------------------------------------

 

 
with a copy to:    Rus, Miliband & Smith
            A Professional Corporation
            2600 Michelson Drive, 7th Floor
            Irvine, California 92612
            Attention: Joel S. Miliband, Esq.
            Fax: (949) 252-1514
 
Purchaser:         Maguire Properties, L.P.
            333 South Grand Avenue, Suite 400
            Los Angeles, California 90071
            Attention: Richard I. Gilchrist
            Fax: (213) 687-5758
 
with copies to:    Mark T. Lammas, Esq. Maguire Properties, L.P.
            333 South Grand Avenue, Suite 400
            Los Angeles, California 90071
            Fax: (213) 533-5198
 
            Gilchrist & Rutter
            1299 Ocean Avenue, Suite 900
            Santa Monica, California 90401
            Attention: Paul S. Rutter, Esq.
            Fax: (310) 394-4700
 
The parties shall have the right from time to time to change their respective
addresses, and each shall have the right to specify as its address any other
address within the United States of America by at least five (5) calendar days
written notice to the other party.
 
            12.2     Time of the Essence. Time is of the essence in all things
pertaining to the performance of this Agreement.
 
            12.3     Place of Performance. This Agreement is made and shall be
performable in Orange County, California, and shall be construed in accordance
with the laws (but not including the conflict laws) of the State of California.
 
            12.4     Jurisdiction and Venue. Seller and Purchaser (and any
assignee of or successor to either such party) agree that any action or
proceeding or counterclaim brought by any party to this Agreement against any
other party to this Agreement on any matter whatsoever arising out of or in any
way connected to this Agreement must be brought in a California state court in
Orange County, California. This Section 12.4 shall survive the Closing and the
delivery of the Deed or the termination of this Agreement for any reason.
 

    34  

--------------------------------------------------------------------------------

 

 
            12.5     Section Headings. The Section headings contained in this
Agreement are for convenience only and shall in no way enlarge or limit the
scope or meaning of the various and several sections hereof..
 
            12.6     Number. Within this Agreement, words in the singular number
shall be held and construed to include the plural and words in the plural shall
be held and construed to include the singular, unless the context requires
otherwise.
 
            12.7     Merger. To the extent certain provisions of this Agreement
provide that they survive the Closing, those provisions shall not be deemed
terminated at the time of the Closing, nor shall they merge into the various
documents executed and delivered at the time of the Closing.
 
            12.8     Periods; Business Days. In the event that any date or any
period provided for in this Agreement shall end on a Saturday, Sunday or legal
holiday, the applicable date or period shall be extended to the first business
day following such Saturday, Sunday or legal holiday. When used in this
Agreement, the term "business day" shall mean any day during which national
banks having their principal place of business in Los Angeles, California are
required or permitted to be open.
 
            12.9     No Recordation. Without the prior written consent of
Seller, there shall be no recordation by Purchaser of either this Agreement or
any memorandum hereof, or any affidavit pertaining hereto, and any such
recordation of this Agreement or such memorandum or affidavit by Purchaser,
without the prior written consent of Seller, shall constitute a default
hereunder by Purchaser, whereupon this Agreement shall, at the option of Seller,
terminate and be of no further force and effect. Upon such termination, all
Deposit shall be delivered to Seller in accordance with Section 9.4(c). The
remaining consequences of such termination shall be as described under Section
9.3.
 
            12.10     Multiple Counterparts. This Agreement may be executed in
multiple counterparts (including by facsimile transmission), each of which is to
be deemed original for all purposes.
 
            12.11     Severability. If any provision of this Agreement or the
application to any party or circumstance shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
            12.12     Assignment. Except as provided in this Section 12.12,
Purchaser may not assign or otherwise transfer any of Purchaser's rights or
interests under this Agreement without the prior written consent of Seller,
which consent Seller may grant or withhold in its sole and absolute discretion.
Purchaser may assign or otherwise transfer all of Purchaser's rights or
interests under this Agreement without the prior written consent of Seller to a
related entity in
 

    35  

--------------------------------------------------------------------------------

 

 
which Purchaser is the majority owner and controlling member, partner or
shareholder; provided, however, that (i) such assignee shall assume in writing
all of Purchaser's obligations under this Agreement and (ii) Purchaser shall
remain primarily obligated as Purchaser under this Agreement and Seller does not
waive or relinquish any rights under the Agreement against Purchaser. Any
assignment by Purchaser of its rights under this Agreement without having
obtained the prior written consent of Seller, where such consent is required by
this Section 12.12, shall be void ab initio.
 
            12.13     Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties to this Agreement with respect
to the subject matter of this Agreement, and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement. This Agreement
may not be modified or discharged orally, nor may any waivers or consents be
given orally, and every such modification, discharge, waiver or consent shall be
in writing and signed by the person against which enforcement thereof is sought.
 
            12.14     Exculpation of Members, Officers and Directors. The
liabilities and obligations of Seller and Purchaser under this Agreement are
enforceable solely against Seller and Purchaser, respectively; and no member of
Seller or Purchaser, nor any officer, director or direct or indirect partner of
any member of Seller or Purchaser, shall have any liability for any such
liabilities or obligations of Seller or Purchaser set forth in this Agreement.
 
            12.15     Construction. Seller and Purchaser acknowledge that Seller
and Purchaser and their respective counsel have reviewed and revised this
Agreement and the other documents and agreements to be executed pursuant to this
Agreement, and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any such other documents or
agreements or any exhibits or amendments to be executed and delivered in
connection with this Agreement. All references in this Agreement to a document
or agreement shall mean and refer to such document or agreement as amended to
date, even if any such amendment is not referenced herein.
 
            12.16     Post-Closing Audit. For a period commencing on the Closing
Date and terminating on the thirtieth (30th) day after the Closing Date (the
"Post-Closing Audit Period"), Seller will cooperate (at no cost to Seller) with
Purchaser's auditor (KPMG LLP or any successor auditor selected by Purchaser) in
the conduct of a post-Closing audit of Seller's operating statements for the
Property for the calendar year 2003 and calendar year 2004 through the last full
month prior to the Closing Date (the "Post-Closing Audit"). In connection with
the Post-Closing Audit, Seller shall only be required to provide the 2003
operating statement and the 2004 operating statement through the last full month
prior to the Closing Date, at no cost to Seller, and in the format that Seller
has maintained such information. Seller shall not be required to deliver to
Purchaser's auditor a representation letter. Seller shall not be required to
permit the Post-Closing Audit if a request for the Post-Closing Audit is not
received in writing and delivered in accordance with the notice provisions of
Section 12.1 of this Agreement prior to the termination of the Post-Closing
Audit Period. Seller's obligation under this Section 12.16 shall terminate,
whether or not the Post-Closing Audit is completed, on the last day of the
Post-Closing Audit Period.
 

    36  

--------------------------------------------------------------------------------

 

 
 
The obligations of Seller under this Section 12.16 shall survive the Closing.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    37  

--------------------------------------------------------------------------------

 

 
            IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered
this Agreement as of the Effective Date.
 
                PARK PLACE HOTEL COMPANY LLC,
                A Delaware Limited Liability Company
 
                By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland Limited Partnership,
                      Its Sole Member
 
                      By:     CROW IRVINE #2,
                            A California Limited Partnership,
                            Its Sole General Partner
 
                            By:     CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  A Texas Limited Partnership,
                                  Its Sole General Partner
 
                                  By:
                                        William H. Lane, Jr.,
                                        A Managing General Partner
 
                PURCHASER:
 
                MAGUIRE PROPERTIES, L.P.,
                a Maryland limited partnership
 
                By:     MAGUIRE PROPERTIES, INC.,
                      a Maryland corporation
                      Its General Partner
 
                      By:
                            Robert F. Maguire, III
                            Chairman and Co-CEO

                      By:
                            Richard L. Gilchrist
                            President and Co-CEO
 

    38  

--------------------------------------------------------------------------------

 

 
GENERAL PARTNER'S CONSENT AND ACKNOWLEDGMENT
 
            The undersigned, being the general partner ("General Partner") of
the purchaser ("Purchaser") under the Agreement to which this page is attached
(the "Agreement"), acknowledges that the seller ("Seller") under the Agreement
has agreed to enter into the Agreement in reliance on the General Partner's
execution of this Consent and Acknowledgment, and that but for the General
Partner's execution of this Consent and Acknowledgment Seller would not enter
into the Agreement with Purchaser. General Partner acknowledges that it will
derive substantial benefits from the purchase of the property ("Property")
covered by the Agreement. By executing this Consent and Acknowledgment General
Partner agrees as follows:
 
            1.    During the period commencing on the Effective Date (as defined
in the Agreement) and terminating on the Closing Date (as defined in the
Agreement), General Partner shall not (i) assign or otherwise transfer, in whole
or in part, its interest as general partner in Purchaser, (ii) resign as general
partner of Purchaser, (iii) permit its general partner ownership or economic
interests in Purchaser existing as of the Effective Date to be diluted, or (iv)
cause or permit the Purchaser to be dissolved or to lose its good standing
status in any state in which Purchaser is in good standing as of the Effective
Date.
 
            2.    In addition to, and not as a limitation on, the general
partner liability of General Partner for the obligations of Purchaser under the
Agreement, and as and for additional consideration for Seller entering into the
Agreement with Purchaser, General Partner (i) agrees to be bound in the same
manner as Purchaser by the waivers and releases contained in the Agreement,
including, without limitation, the waivers and releases contained in Section 7.5
of the Agreement (collectively, the "Releases"), and (ii) shall indemnify,
defend and hold harmless Seller from and against any liability Seller may suffer
or incur as a result of (x) a failure of Purchaser, its successors or assigns,
to pay or perform any obligations of Purchaser under the Agreement, including,
without limitation, the Releases, and (y) a breach by Owner (as defined in the
Facility Parcel Owner's Consent and Acknowledgment below), its successors and
assigns, under the Facility Parcel Owner's Consent and Acknowledgment.
 
            3.    This Consent and Acknowledgment shall be binding upon the
successors and assigns of the General Partner.
 
                            GENERAL PARTNER:
 
                            MAGUIRE PROPERTIES, INC.,
                            a Maryland corporation
 
                            By:
                                Robert F. Maguire, III 
                                Chairman and Co-CEO
                            By:
                                Richard L. Gilchrist
                                President and Co-CEO
 

    39  

--------------------------------------------------------------------------------

 

 
FACILITY PARCEL OWNER'S CONSENT AND ACKNOWLEDGMENT
 
            The undersigned, being the owner ("Owner") of that approximate
fifteen (15) acre parcel of real property surrounded by the property
("Property") subject to the agreement to which this page is attached (the
"Agreement") and the properties subject to the Other Purchase Agreements (as
defined in the Agreement) and commonly referred to as the "Facility Parcel,"
acknowledges that the seller ("Seller") under the Agreement has agreed to enter
into the Agreement with Owner's affiliate ("Purchaser") in reliance on Owner's
execution of this Consent and Acknowledgment, and that but for Owner's execution
of this Consent and Acknowledgment Seller would not enter into the Agreement
with Purchaser. Owner acknowledges that as the owner of the Facility Parcel it
will derive substantial benefits from the purchase of the property ("Property")
covered by the Agreement by its affiliate. By executing this Consent and
Acknowledgment, and as and for additional consideration for Seller entering into
the Agreement with Purchaser, Owner agrees to be bound in the same manner as
Purchaser by the waivers and releases contained in the first sentence of Section
7.5(a) of the Agreement. This Consent and Acknowledgment shall be binding upon
the successors and assigns of the Owner.
 
                                OWNER:
                                MAGUIRE PROPERTIES - PARK PLACE, LLC
                                a Delaware limited liability company
 
                                By:     MAGUIRE PROPERTIES, L.P.,
                                      a Maryland limited partnership
                                      Its Managing Member
 
                                      By:     MAGUIRE PROPERTIES, INC.,
                                            a Maryland corporation
                                            Its General Partner
 
                                            By:
                                                Robert F. Maguire, III
                                                Chairman and Co-CEO
 
                                            By:
                                                Richard L. Gilchrist
                                                President and Co-CEO
 

    40  

--------------------------------------------------------------------------------

 

 
EXHIBIT A

Legal Description
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    41  

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
List of Service, Supply and Maintenance Contracts Which
Relate to the Property

 

 

 

 

 

    42  

--------------------------------------------------------------------------------

 

 
EXHIBIT C

Form of Surveyor's Certificate
 
The undersigned, being a duly licensed and qualified engineer in and for the
State of California, does hereby state to   ,    , and its successors and
assigns and Chicago Title Company, that this survey is a true and accurate
survey based on an inspection of the following described real estate
("Premises"):

Legal Description of Property
 
That this survey was prepared under my direction and was actually made upon the
ground; that the information courses and distances shown on this survey are
correct and accurately represent the boundaries and areas of the Premises; that
the title lines shown on this survey and the lines of actual possession are the
same, if visible and accessible, that the survey shows the location of utilities
clearly visible on the Premises; that the Premises are made up of one or more
parcels; that this plat and the survey on which it is based were made in
accordance with the minimum standard detail requirements ALTA/ACSM Land Title
Surveys' jointly established and adopted by the ALTA and the ACSM in 1992 and
this survey meets the requirements for an urban survey, as defined therein; that
the information shown hereon has been obtained by an actual transit-tape survey
on the ground, and that it is correct and shows a fixed and determinable
position and location of the Premises and the location and dimensions of all (a)
monuments placed at all major corners of the boundary of the Premises, (b)
existing buildings, structures and other improvements situated on the surveyed
Premises, (c) driveways or other curb cuts along any abutting streets, (d)
waterways, ditches, easements, roads, sidewalks, drainage ways and rights-of-
way either of record and disclosed in the Preliminary Title Report prepared by
Chicago Title Company or visible on the ground situated on the Premises, (e)
encroachments onto the Premises. and (f) encroachments of any buildings or other
improvements situated on the Premises onto properties or rights-of-way abutting
the Premises; that except as shown, (i) there are no easements or rights-of-way
or uses affecting the Premises that would be visible by a careful physical
inspection of the Premises, that are of record and disclosed by the Preliminary
Report by Chicago Title Company or that are known by the undersigned other than
those shown by the survey, (ii) there are no party walls, encroachments or
overhangs on adjoining premises, streets, alleys, easements or rights-of-way by
any of said buildings, structures or other improvements except as shown hereon,
(iii) there are no encroachments or overhangs on the premises by buildings,
structures or other improvements situated on adjoining premises, except as shown
hereon, and there are no streams, rivers, springs, ponds, lakes or drains
located on or running across the Premises except as shown hereon; that all
rights-of-way, building restrictions of record, or setback lines of record,
zoning restrictions if any, easements and other matters of record and the
dimensions of same have been accurately located and stated hereon; that the
survey reflects boundary lines of the described land which "close" by
engineering calculations; that the property described hereon is not in an area
that has been identified by the Federal Emergency Management Agency or any other
governmental authority as "flood plain", "flood
 

    43  

--------------------------------------------------------------------------------

 

 
prone area", "area of special flood hazard" or "area of special mud slide
hazard"; that there are no discrepancies between the boundary lines of the
subject property as shown on the survey map and as described in the legal
description of record, except as shown on the survey, that, except as shown
hereon, no part of the surveyed property serves any adjoining property, street
or alley drainage, ingress, egress or similar purposes; that all parking areas
and the number of parking spaces have been accurately located and stated hereon;
that this survey accurately and correctly shows the distances from each
building, structure or other improvement located on the Premises to the nearest
facing exterior property lines of the Premises, to all applicable building
setback lines and to other improvements on the Premises; the courses and
measured distances of the exterior property lines of the Premises; the scale,
the north direction, the distance to the nearest intersecting street; the width
of street or streets on which the Premises abut and all access ways thereto; the
lot and block number shown on any map or plat to which reference is made in the
legal description of the Premises, together with the recording references for
said map or plat; the land area of the Premises; the locations and names of all
public and private streets or alleys located on the Premises or adjacent
thereto, all of which are public unless otherwise noted; the location, dimension
and recording data of all easements, rights-of-way and other matters of record
located on (or otherwise affecting) the Premises (and shown in Chicago Title
Company's Preliminary Report No.   , dated as of   ); the location of any
utility transformer located on the Premises; the survey shows the location of
all surface access points to the storm drainage systems.
 
Dated:   , 2004,
 
                            R.C.E.   (Exp.  /  /  )
 

    44  

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 
List of Items To Be Delivered To Purchaser
Following Execution Of The Agreement
 
a.    Preliminary Title Report and a copy of Underlying Documents;
 
b.    Copies of current leases and/or license agreements and amendments thereto,
if applicable to such Property;
 
c.    Copy of the Construction, Operation and Reciprocal Easement Agreement,
dated July 26, 1985 ("REA") and REA Management Agreement, dated July 26, 1985;
 
d.    Copies of any maintenance, management and/or other service and vendor
agreements that affect the operation the Property;
 
e.    Copies of a list of work in progress or lease negotiations for new or
existing tenants, if applicable to such Property;
 
f.    Copy of 2003 annual CAM reconciliation, if applicable to such Property,
property tax and insurance billings;
 
g.    Copies of the applicable conditional use permits, vesting tentative tract
maps and development agreement for the Property;
 
h.    Copy of any ALTA Survey for the Property;
 
i.    Copies of any recent Phase I Environmental Reports on any portion(s) of
the Property;
 
j.    Copies of current tenant rent roll, including a schedule of security
deposits, if applicable to such Property;
 
k.    Copies of 2003 and most current tenant aging delinquency report, if
applicable to such Property;
 
l.    Copies of permitted or as built" building plans and certificates of
occupancy, if applicable to such Property;
 
m.    Copies of any parcel map(s);
 
n.    Copies of any Orange County Assessor's Map; and
 
o.    Copy of the 2003 operating statement, if applicable to such Property, and
2004 budget, if applicable to such Property.
 

    45  

--------------------------------------------------------------------------------

 

 
EXHIBIT E
 
Grant Deed
 
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
 
 
 
 
 
MAIL TAX STATEMENTS TO:
 
 
 
 

--------------------------------------------------------------------------------

(Space Above For Recorder's Use Only)
 
GRANT DEED
 
The undersigned Grantor declares that Documentary Transfer Tax is not shown
pursuant to Section 11932 of the California Revenue and Taxation Code, as
amended.
 
FOR VALUE RECEIVED, PARK PLACE HOTEL COMPANY LLC, a Delaware limited liability
company ("Grantor"), hereby grants to   ("Grantee"), all that certain real
property (the "Property") situated in the City of Irvine, County of Orange,
State of California, described on Schedule I attached hereto and by this
reference incorporated herein.
 
THE PROPERTY IS CONVEYED TO GRANTEE "AS IS, WHERE IS" AND SUBJECT TO:
 
(a)    All liens, leases, encumbrances, easements, covenants, conditions and
restrictions and other matters of record or otherwise known to Grantee,
including any and all matters shown on any subdivision or parcel map or maps
affecting the Property;
 
(b)    All exceptions appearing in a certain policy of title insurance for the
Property issued to the Grantee as of the date hereof;
 
(c)    All matters which are revealed or disclosed in any survey of the Property
reviewed, received or obtained by Grantee;
 

    46  

--------------------------------------------------------------------------------

 

 
(d)    Interests of tenants in possession as tenants only under lease
agreements; and
 
(e)    A lien not yet delinquent for taxes for real property and personal
property, and any general or special assessments against the Property, as well
as any lien not yet delinquent for supplemental taxes assessed pursuant to
Chapter 3.5, commencing with Section 75, of the California Revenue and Taxation
Code.
 
    IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as
of   , 2004.
 
                PARK PLACE HOTEL COMPANY LLC,
                a Delaware limited liability company
 
                By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:     CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:     CROW IRVINE #I LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
                                  By:   
                                  Its: Managing General Partner
 

    47  

--------------------------------------------------------------------------------

 

 
SCHEDULE 1

LEGAL DESCRIPTION

 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS, INSOFAR AS SUCH EASEMENTS AFFECT AND BURDEN THE
PARCELS OF REAL PROPERTY DESCRIBED ABOVE.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    48  

--------------------------------------------------------------------------------

 

 
State of California
 
County of
 
 
 
    On   2004 before me,    personally appeared    personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

    WITNESS my hand and official seal.
 
 
 
 
 
Signature            (Seal)
 
 
 
 
 

    49  

--------------------------------------------------------------------------------

 

 
Document No.
 
Recorded   , 2004
 
            STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A
PART OF THE PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER (PURSUANT TO
SECTION 11932 REVENUE AND TAXATION CODE)
 
TO:         Recorder
        County of Orange
 
Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:
 
Grantor:   Park Place Hotel Company LLC, a Delaware limited liability company
 
Grantee:
 
        The property described in the accompanying document is located in:
 
        _     the unincorporated area of the County of Orange.
 
        X   the City of Irvine, County of Orange.
 
        The amount of tax due on the accompanying document is $    computed on
the full value of the property conveyed, less liens and encumbrances remaining
on the property at the time of transfer.
 
 
(Signature of Grantor or Agent)
 
 
 
Note: After the permanent record is made, this form will be affixed to the
conveying document and returned with it.
 

    50  

--------------------------------------------------------------------------------

 

 
EXHIBIT F

Assignment of Contracts
 
        THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES
("Assignment") is made as of the   day of   2003, between PARK PLACE HOTEL
COMPANY LLC, a Delaware limited liability company ("Assignor"),
and        ("Assignee").
 
        Concurrently herewith, Assignor is transferring to Assignee that certain
real property located in the City of Irvine, County of Orange, State of
California, more particularly described in Schedule I attached hereto (the
"Property"). Assignor hereby assigns, transfers, sets over and conveys to
Assignee all of Assignor's right, title and interest, to the extent assignable,
in, to and under any and all of the following, to wit:
 
(i)    the contracts and agreements listed and described on Schedule 2 attached
hereto and incorporated herein by this reference (the "Contracts"),
 
(ii)    all existing warranties and guaranties (express or implied) issued to
Assignor in connection with the improvements on the Property;
 
(iii)    all existing permits, licenses, approvals and authorizations issued by
any governmental authority in connection with the Property; and
 
(iv)    all refundable cash deposits posted with utility companies serving the
Property.
 
All items described in (ii) and (iii) above are hereinafter collectively
referred to as "Intangible Property."
 
        Assignee does hereby accept such assignment and transfer and assumes and
agrees to perform and satisfy all of the obligations, terms, covenants,
conditions and liabilities required to be performed by Assignor from and after
the date of this Assignment under the Contracts. Assignee agrees to indemnify,
protect, defend and hold Assignor harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) under the Contracts arising out of or resulting from any breach
or default in Assignee's obligations hereunder. Assignor agrees to indemnify,
protect, defend and hold Assignee harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) arising out of or resulting from Assignor's failure to perform
its obligations under the Contracts prior to the date hereof.
 
        Assignor and Assignee each agree to do such further acts and things and
to execute and deliver such additional agreements and instruments as may
reasonably be required to consummate, evidence or confirm the assignments and
agreements contained herein.
 

    51  

--------------------------------------------------------------------------------

 

 
        The validity, interpretation and performance of this Assignment shall be
controlled by and construed under the laws of the State of California.
 
        Should any dispute arise between the parties hereto or their legal
representatives, successors or assigns concerning any provision of this
Assignment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to receive from the other party all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party in
connection with such dispute.
 
        In the event that any provision of this Assignment shall be
unenforceable or inoperative as a matter of law, the remaining provisions shall
remain in full force and effect.
 
        This Assignment shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.
 
        This Assignment maybe executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
        IN WITNESS WHEREOF, Assignor and Assignee have each executed this
Assignment as of the date first written above.
 
                ASSIGNOR:
 
                PARK PLACE HOTEL COMPANY LLC,
                a Delaware limited liability company
 
                By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:     CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:     CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
                                  By:
                                  Its: Managing General Partner
 

    52  

--------------------------------------------------------------------------------

 

 
                ASSIGNEE:
 
 
 
                By:     MAGUIRE PROPERTIES, INC.,
                      a Maryland corporation
                      Its
 
 
 
                      By:
                            Robert F. Maguire, III
                            Chairman and Co-CEO


 

                      By:
                            Richard L. Gilchrist
                            President and Co-CEO
 

    53  

--------------------------------------------------------------------------------

 

 
SCHEDULE "1"

LEGAL DESCRIPTION
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS, INSOFAR AS SUCH EASEMENTS AFFECT AND BURDEN THE
PARCELS OF REAL PROPERTY DESCRIBED ABOVE.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    54  

--------------------------------------------------------------------------------

 

 
SCHEDULE "2"
 
 CONTRACTS
 
[To be attached]
 
 
 
 
 

    55  

--------------------------------------------------------------------------------

 

 
EXHIBIT G
 
Certificate Regarding Foreign Investment
In Real Property Tax Act
 
        Section 1445 of the Internal Revenue Code provides that a transferee
(purchaser) of a U.S. real property interest must withhold tax if the transferor
(seller) is a foreign person. To inform the transferee (purchaser) that
withholding of tax is not required upon the disposition of a U.S. real property
interest by PARK PLACE HOTEL COMPANY LLC, a Delaware limited liability company
("Transferor"), Transferor hereby certifies:
 
        1.    Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations).
 
        2.    Transferor's Federal Employer Identification Number is 33-0842649.
 
        3.    Transferor's office address is 3121 Michelson Drive, Suite 505,
Irvine, California 92612; and
 
        4.    The property which is the subject matter of the disposition is
located in Irvine, California and is more particularly described on Schedule I
hereto.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 

    56  

--------------------------------------------------------------------------------

 

 
Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.
 
Dated:
 
                TRANSFEROR:

 
                PARK PLACE HOTEL COMPANY LLC,
                a Delaware limited liability company
 
                By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:     CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:     CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
                                  By:
                                  Its: Managing General Partner
 

    57  

--------------------------------------------------------------------------------

 

 
SCHEDULE 1

LEGAL DESCRIPTION

 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS, INSOFAR AS SUCH EASEMENTS AFFECT AND BURDEN THE
PARCELS OF REAL PROPERTY DESCRIBED ABOVE.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    58  

--------------------------------------------------------------------------------

 

 
CERTIFICATE REGARDING NON-APPLICABILITY OF
CALIFORNIA REVENUE & TAXATION CODE § 18662
 
Section 18662 of the California Revenue & Taxation Code provides that a
transferee (purchaser) of a California real property interest must withhold tax
if the transferor (seller) is a person (but not a partnership as determined in
accordance with Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code, or a corporation, or an individual) and the funds are to be disbursed to a
transferor (seller) with a last known street address outside of California. To
inform the transferee (purchaser) that withholding of tax is not required upon
the disposition of a California real property interest by Park Place Hotel
Company LLC, a Delaware limited liability company ("Transferor"), Transferor
hereby certifies that Transferor's permanent office address, where the funds are
to be disbursed, is 3121 Michelson Drive, Suite 505, Irvine, California 92612.
 
Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.
 
Dated:       TRANSFEROR:
 
                PARK PLACE HOTEL COMPANY LLC
                a Delaware limited liability company
 
                By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:     CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:     CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
 
                                  By:
                                        William H. Lane, Jr.
                                        Managing General Partner
 

    59  

--------------------------------------------------------------------------------

 

 
EXHIBIT H

Partial Cancellation of Restrictions
 
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
 
 
 
 

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE FOR RECORDER'S USE
 
PARTIAL CANCELLATION OF RESTRICTIONS
 
        THIS PARTIAL CANCELLATION OF RESTRICTIONS is made and entered into as of
the    day of    , 2004 by PARK PLACE HOTEL COMPANY LLC, a Delaware limited
liability company, ("Owner"), with respect to the following:
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA. ("Subject
Property").
 
        PARK PLACE HOTEL COMPANY LLC is the Owner of the Subject Property
affected by the restrictions contained in the Grant Deed executed by The Irvine
Industrial Complex to Fluor Corporation, recorded July 23, 1974 in book 11202,
page 450, Official Records ("Grant Deed"). Rights under Paragraph 5 of the Grant
Deed were quitclaimed from The Irvine Company, as successor in interest to
Irvine Industrial Complex, to Crow Winthrop Development Limited Partnership by
Corporation Quitclaim Deed recorded August 18, 1986 as Instrument No. 86-367132,
Official Records.
 

    60  

--------------------------------------------------------------------------------

 

 
        Owner hereby cancels and terminates Paragraph 5 as contained in the
Grant Deed, as to the Subject Property.
 
PARK PLACE HOTEL COMPANY LLC,
a Delaware limited liability company
 
By:     CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
      a Maryland limited partnership,
      its managing member
 
      By:     CROW IRVINE #2,
            a California limited partnership,
            its general partner
 
            By:     CROW IRVINE #1 LIMITED PARTNERSHIP,
                  a Texas limited partnership,
                  its general partner
 
 
                  By:
                  Its: Managing General Partner
 

    61  

--------------------------------------------------------------------------------

 

 
STATE OF CALIFORNIA     )
                    ) SS.
COUNTY OF ORANGE       )
 
        On   2004, before me, personally    appeared   personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
 
        WITNESS my hand and official seal.
 
 
 
Signature       
            Notary Public
 
 
 
 

    62  

--------------------------------------------------------------------------------

 

 
EXHIBIT I

Assignment of Development Agreement
 
        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment") is made as of
the    day of    2004, between PARK PLACE HOTEL COMPANY LLC, a Delaware limited
liability company ("Assignor"), and   ("Assignee").
 
        Concurrently herewith, Assignor is transferring to Assignee that certain
real property located in the City of Irvine, County of Orange, State of
California, more particularly described in Schedule 1 attached hereto (the
"Property"). Assignor hereby assigns, transfers, sets over and conveys to
Assignee all of Assignor's right, title and interest, to the extent assignable,
in, to and under the following, to wit:
 
(i)    Park Place Development Agreement, dated as of October 24, 2002, by and
between the Assignor and certain other owners at that certain mixed-use project
located at the intersection of the 405 Freeway and Jamboree Road in Irvine,
California commonly known as Park Place on the one hand and the City of Irvine
on the other hand, approved by City Ordinance No. 02-12, and recorded October
24, 2002 in the Official Records, County of Orange, as Instrument No.
20020927361 (the "Development Agreement"), covering the Property and other real
property.
 
        Assignee does hereby accept such assignment and transfer and assumes and
agrees to perform and satisfy all of the obligations, terms, covenants,
conditions and liabilities required to be performed by Assignor from and after
the date of this Assignment under the Development Agreement. Assignee agrees to
indemnify, protect, defend and hold Assignor harmless from and against any and
all liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) under the Development Agreement arising out of or resulting
from any breach or default in Assignee's obligations hereunder. Assignor agrees
to indemnify, protect, defend and hold Assignee harmless from and against any
and all liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) arising out of or resulting from Assignor's failure to perform
its obligations under the Development Agreement prior to the date hereof.
 
        Assignor and Assignee each agree to do such further acts and things and
to execute and deliver such additional agreements and instruments as may
reasonably be required to consummate, evidence or confirm the assignments and
agreements contained herein.
 
        The validity, interpretation and performance of this Assignment shall be
controlled by and construed under the laws of the State of California.
 
        Should any dispute arise between the parties hereto or their legal
representatives, successors or assigns concerning any provision of this
Assignment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to receive from the other party all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party in
connection with such dispute.
 

    63  

--------------------------------------------------------------------------------

 

 
        In the event that any provision of this Assignment shall be
unenforceable or inoperative as a matter of law, the remaining provisions shall
remain in full force and effect.
 
        This Assignment shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.
 
        This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
        IN WITNESS WHEREOF, Assignor and Assignee have each executed this
Assignment as of the date first written above.
 
                ASSIGNOR:
 
                PARK PLACE HOTEL COMPANY LLC,
                A Delaware limited liability company
 
                By:    CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:    CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:    CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
 
                                  By:
                                        Its: Managing General Partner
 

    64  

--------------------------------------------------------------------------------

 

 
                ASSIGNEE:
                
 
 
 
 
                By: MAGUIRE PROPERTIES, INC.,
                a Maryland corporation
                Its
 
 
                By:
                    Robert F. Maguire, III
                    Chairman and Co-CEO

 
 
 
                By:
                    Richard L. Gilchrist
                    President and Co-CEO
 
 
 
 
 
 

    65  

--------------------------------------------------------------------------------

 

 
SCHEDULE 1

LEGAL DESCRIPTION
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    66  

--------------------------------------------------------------------------------

 

 
STATE OF       )
            ) SS.
COUNTY OF    )
 
        On   2004, before me,   personally appeared   and   , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
 
Signature
        Notary Public
 
 
STATE OF       )
            ) SS.
 COUNTY OF       )
 
        On   2004, before me,   personally appeared   and   , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
Signature
        Notary Public
 

    67  

--------------------------------------------------------------------------------

 

 
STATE OF CALIFORNIA      )
                    ) SS.
COUNTY OF ORANGE       )
 
        On    2004, before me,     personally appeared WILLIAM H. LANE, JR.,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
 
Signature
        Notary Public
 
 
 
 
 
 

    68  

--------------------------------------------------------------------------------

 

 
EXHIBIT J

Assignment of CCRs
 
        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment") is made as of
the    day of    2004, between PARK PLACE HOTEL COMPANY LLC, a Delaware limited
liability company ("Assignor"), and   ("Assignee").
 
        Concurrently herewith, Assignor is transferring to Assignee that certain
real property located in the City of Irvine, County of Orange, State of
California, more particularly described in Schedule I attached hereto (the
"Property"). Assignor hereby assigns, transfers, sets over and conveys to
Assignee all of Assignor's right, title and interest, to the extent assignable,
in, to and under the following, to wit:
 
(i)    Declaration of Covenants, Conditions and Restriction, Option to Purchase
and Right of First Refusal (the "CCRs") dated as of November 25, 2002, by and
between the Assignor and certain other owners at that certain mixed-use project
located at the intersection of the 405 Freeway and Jamboree Road in Irvine,
California commonly known as Park Place on the one hand and Irvine Residential
Highrise LLC, a Delaware limited liability company on the other hand, and
recorded November 27, 2002 in the Official Records, County of Orange, as
Instrument No. 2002001079917.
 
        Assignee does hereby accept such assignment and transfer and assumes and
agrees to perform and satisfy all of the obligations, terms, covenants,
conditions and liabilities required to be performed by Assignor from and after
the date of this Assignment under the CCRs. Assignee agrees to indemnify,
protect, defend and hold Assignor harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) under the CCRs arising out of or resulting from any breach or
default in Assignee's obligations hereunder. Assignor agrees to indemnify,
protect, defend and hold Assignee harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) arising out of or resulting from Assignor's failure to perform
its obligations under the CCRs prior to the date hereof.
 
        Assignor and Assignee each agree to do such further acts and things and
to execute and deliver such additional agreements and instruments as may
reasonably be required to consummate, evidence or confirm the assignments and
agreements contained herein.
 
        The validity, interpretation and performance of this Assignment shall be
controlled by and construed under the laws of the State of California.
 
        Should any dispute arise between the parties hereto or their legal
representatives, successors or assigns concerning any provision of this
Assignment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to receive from the other party all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party in
connection with such dispute.
 

    69  

--------------------------------------------------------------------------------

 

 
        In the event that any provision of this Assignment shall be
unenforceable or inoperative as a matter of law, the remaining provisions shall
remain in full force and effect.
 
        This Assignment shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.
 
        This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
        IN WITNESS WHEREOF, Assignor and Assignee have each executed this
Assignment as of the date first written above.
 
                ASSIGNOR:
 
                PARK PLACE HOTEL COMPANY LLC,
                A Delaware limited liability company
 
                By:    CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:    CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:    CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
                                  By:
                                  Its: Managing General Partner
 

    70  

--------------------------------------------------------------------------------

 

 
                ASSIGNEE:
 
                By:    MAGUIRE PROPERTIES, INC.,
                      a Maryland corporation
                      Its
 
 
                      By:
                            Robert F. Maguire, III
                            Chairman and Co-CEO

 
 
 
                      By:
                            Richard L. Gilchrist
                            President and Co-CEO
 

    71  

--------------------------------------------------------------------------------

 

 
SCHEDULE "1"

LEGAL DESCRIPTION
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 

    72  

--------------------------------------------------------------------------------

 

 
STATE OF       )
            ) SS.
COUNTY OF    )
 
        On   2004, before me,   personally appeared   and   , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
Signature
        Notary Public

 
STATE OF        )
             ) SS.
 COUNTY OF    )
 
        On   2004, before me,   personally appeared   and   , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
Signature
        Notary Public
 
 

    73  

--------------------------------------------------------------------------------

 

 
STATE OF CALIFORNIA      )
                    ) SS.
COUNTY OF ORANGE       )
 
        On    2004, before me,    personally appeared WILLIAM H. LANE, JR.,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

        WITNESS my hand and official seal.
 
 
 
Signature
        Notary Public
 
 
 

    74  

--------------------------------------------------------------------------------

 

 
EXHIBIT K

Assignment of ARSDO
 
        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment") is made as of
the   day of   2004, between PARK PLACE HOTEL COMPANY LLC, a Delaware limited
liability company ("Assignor"), and   ("Assignee").
 
        Concurrently herewith, Assignor is transferring to Assignee that certain
real property located in the City of Irvine, County of Orange, State of
California, more particularly described in Schedule 1 attached hereto (the
"Property"). Assignor hereby assigns, transfers, sets over and conveys to
Assignee all of Assignor's right, title and interest, to the extent assignable,
in, to and under the following, to wit:
 
(i)   Agreement Regarding Satisfaction of Development Obligations (the "ARSDO")
dated as of November 25, 2002, by and between the Assignor and certain other
owners at that certain mixed-use project located at the intersection of the 405
Freeway and Jamboree Road in Irvine, California commonly known as Park Place on
the one hand and Irvine Residential Highrise LLC, a Delaware limited liability
company on the other hand, and recorded November 27, 2002 in the Official
Records, County of Orange, as Instrument No. 2002001079916.
 
        Assignee does hereby accept such assignment and transfer and assumes and
agrees to perform and satisfy all of the obligations, terms, covenants,
conditions and liabilities required to be performed by Assignor from and after
the date of this Assignment under the ARSDO. Assignee agrees to indemnify,
protect, defend and hold Assignor harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) under the ARSDO arising out of or resulting from any breach or
default in Assignee's obligations hereunder. Assignor agrees to indemnify,
protect, defend and hold Assignee harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees) arising out of or resulting from Assignor's failure to perform
its obligations under the ARSDO prior to the date hereof.
 
        Assignor and Assignee each agree to do such further acts and things and
to execute and deliver such additional agreements and instruments as may
reasonably be required to consummate, evidence or confirm the assignments and
agreements contained herein.
 
        The validity, interpretation and performance of this Assignment shall be
controlled by and construed under the laws of the State of California.
 
        Should any dispute arise between the parties hereto or their legal
representatives, successors or assigns concerning any provision of this
Assignment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to receive from the other party all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party in
connection with such dispute.
 

    75  

--------------------------------------------------------------------------------

 

 
        In the event that any provision of this Assignment shall be
unenforceable or inoperative as a matter of law, the remaining provisions shall
remain in full force and effect.
 
        This Assignment shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.
 
        This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
        IN WITNESS WHEREOF, Assignor and Assignee have each executed this
Assignment as of the date first written above.
 
                ASSIGNOR:
 
                PARK PLACE HOTEL COMPANY LLC,
                A Delaware limited liability company
 
                By:    CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      a Maryland limited partnership,
                      its managing member
 
                      By:    CROW IRVINE #2,
                            a California limited partnership,
                            its general partner
 
                            By:    CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership,
                                  its general partner
 
 
                                  By:
                                  Its: Managing General Partner
 
 
 

    76  

--------------------------------------------------------------------------------

 

 
                ASSIGNEE:
 
 
 
                By:    MAGUIRE PROPERTIES, INC.,
                      a Maryland corporation Its
 
 
                      By:
                            Robert F. Maguire, III
                            Chairman and Co-CEO
 
 
                      By:
                            Richard L. Gilchrist
                            President and Co-CEO
 
 
 
 
 

    77  

--------------------------------------------------------------------------------

 

 
SCHEDULE "I"

LEGAL DESCRIPTION
 
PARCEL 2 OF LOT LINE ADJUSTMENT NO. 308965-LL IN THE CITY OF IRVINE, COUNTY OF
ORANGE, OF LOT LINE ADJUSTMENT RECORDED MARCH 20, 2002, AS INSTRUMENT NO.
20020229144, OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.
 
EASEMENTS AS DESCRIBED IN THAT CERTAIN DOCUMENT ENTITLED "CONSTRUCTION,
OPERATION AND RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN CROW WINTHROP
OPERATING PARTNERSHIP, A MARYLAND GENERAL PARTNERSHIP, AND CROW WINTHROP
DEVELOPMENT LIMITED PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, SUBJECT TO THE
TERMS AND CONDITIONS THEREIN PROVIDED, RECORDED JULY 30, 1985 AS INSTRUMENT NO.
85-279768, OFFICIAL RECORDS.
 
EXCEPTING THEREFROM, AN UNDIVIDED FIFTY PERCENT (50%) INTEREST IN OIL, OIL
RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND OTHER
HYDROCARBONS BY WHATSOEVER NAME KNOWN, THAT MAY BE WITHIN OR UNDER THE PARCEL OF
LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING,
MINING, EXPLORING, AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME
FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED,
OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF
THE LAND HEREINABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED, AS RESERVED BY IRVINE INDUSTRIAL
COMPLEX, IN DEED RECORDED JULY 23, 1974 IN BOOK 11202, PAGE 450, OFFICIAL
RECORDS.
 
 
 

    78  

--------------------------------------------------------------------------------

 

 
STATE OF         )
              ) SS.
 COUNTY OF         )
 
        On   2004, before me,   personally appeared   and    , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
 
Signature   
        Notary Public
 
STATE OF         )
             ) SS.
COUNTY OF         )
 
        On   2004, before me,   personally appeared   and    , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the persons
whose names are subscribed to the within instrument and acknowledged to me that
they executed the same in their authorized capacities, and that by their
signatures on the instrument the persons, or the entity upon behalf of which the
persons acted, executed the instrument.
 
        WITNESS my hand and official seal.
 
 
Signature
        Notary Public
 
 
 

    79  

--------------------------------------------------------------------------------

 

 
STATE OF CALIFORNIA      )
                    ) SS.
 COUNTY OF ORANGE          )
 
        On   2004, before me,    personally appeared WILLIAM H. LANE, JR.,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 
        WITNESS my hand and official seal.
 
 
Signature
        Notary Public
 
 
 
 
 

    80  

--------------------------------------------------------------------------------

 

 



